EXECUTION VERSION




$1,000,000,000
CREDIT AGREEMENT
dated as of 
April 17, 2018 
 
among 
 
Ingersoll-Rand Global Holding Company Limited
and
Ingersoll-Rand Luxembourg Finance S.A.,
as the Borrowers,
Ingersoll-Rand plc,
as a Guarantor, 
 
The Other Guarantors Listed Herein, 
 
The Banks Listed Herein 
 
and
JPMorgan Chase Bank, N.A.,
as Administrative Agent
____________________________________
Citibank, N.A.,
as Syndication Agent,
Bank of America, N.A.,
BNP Paribas,
Deutsche Bank Securities Inc.,
Goldman Sachs Bank USA,
Mizuho Bank, Ltd. and
MUFG Bank, Ltd.,
as Documentation Agents
and
JPMorgan Chase Bank, N.A. and
Citigroup Global Markets Inc.,
as Joint Lead Arrangers and Joint Bookrunners










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
SECTION 1.1.
Definitions    1

SECTION 1.2.
Accounting Terms and Determinations                21

SECTION 1.3.
Types of Borrowings                            22

SECTION 1.4.
Terms Generally                            22

SECTION 1.5.
Exchange Rates; Reset Dates                        22

ARTICLE II
THE CREDITS
SECTION 2.1.
Commitments to Lend                            23

SECTION 2.2.
Notice of Committed Borrowings                    24

SECTION 2.3.
Money Market Borrowings                        24

SECTION 2.4.
Notice to Banks; Funding of Loans                    28

SECTION 2.5.
Evidence of Debt                            29

SECTION 2.6.
Maturity of Loans                            30

SECTION 2.7.
Interest Rates                                30

SECTION 2.8.
Fees                                    32

SECTION 2.9.
Optional Termination or Reduction of Commitments        32

SECTION 2.10.
Mandatory Termination of Commitments; Mandatory Prepayments    33

SECTION 2.11.
Optional Prepayments                            33

SECTION 2.12.
General Provisions as to Payments                    34

SECTION 2.13.
Funding Losses                            35

SECTION 2.14.
Computation of Interest and Fees                    35



-i-



--------------------------------------------------------------------------------





SECTION 2.15.
Taxes                                    35

SECTION 2.16.
Additional Borrowers                            39

SECTION 2.17.
Additional Borrower Costs                        40

SECTION 2.18.
Letters of Credit                            41

SECTION 2.19.
Interest Elections                            46

SECTION 2.20.
Defaulting Banks                            47

SECTION 2.21.
Payments Generally                            51

SECTION 2.22.
Extension of Termination Date                    51

ARTICLE III
CONDITIONS
SECTION 3.1.
Effectiveness                                53

SECTION 3.2.
Borrowings                                55

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.1.
Corporate Existence and Power                    56

SECTION 4.2.        Organizational and Governmental Authorization;
            56
No Contravention                                    
SECTION 4.3.
Binding Effect                                56

SECTION 4.4.
Financial Information; No Material Adverse Change            56

SECTION 4.5.
Litigation                                57

SECTION 4.6.
Compliance with ERISA                        57

SECTION 4.7.
Environmental Matters                        57

SECTION 4.8.
Taxes                                    58

SECTION 4.9.
Subsidiaries                                58

SECTION 4.10.
Not an Investment Company                        58

SECTION 4.11.
Full Disclosure                            58



-ii-



--------------------------------------------------------------------------------





SECTION 4.12.
Regulations T, U and X.                        58

SECTION 4.13.
Anti-Terrorism Laws; Anti-Corruption Laws                58

ARTICLE V
COVENANTS
SECTION 5.1.
Information                                59

SECTION 5.2.
Maintenance of Property; Insurance                    61

SECTION 5.3.
Conduct of Business and Maintenance of Existence            61

SECTION 5.4.
Compliance with Laws                        62

SECTION 5.5.
Debt                                    62

SECTION 5.6.
Negative Pledge                            62

SECTION 5.7.
Consolidations, Mergers and Sales of Assets                64

SECTION 5.8.
Use of Proceeds                            65

SECTION 5.9.
Other Cross Defaults or Negative Pledges                65

ARTICLE VI
DEFAULTS
SECTION 6.1.
Events of Default                            66

SECTION 6.2.
Notice of Default                            68

ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.1.
Appointment and Authorization                    68

SECTION 7.2.
Administrative Agent and Affiliates                    68

SECTION 7.3.
Action by the Administrative Agent                    68

SECTION 7.4.
Consultation with Experts                        68

SECTION 7.5.
Liability of the Administrative Agent                    68

SECTION 7.6.
Indemnification                            69



-iii-



--------------------------------------------------------------------------------





SECTION 7.7.
Credit Decision                            69

SECTION 7.8.
Successor Administrative Agent                    69

SECTION 7.9.
Administrative Agent’s Fees                        70

SECTION 7.10.
Syndication Agent and Documentation Agents            70

SECTION 7.11.
Certain ERISA Matters                        70

ARTICLE VIII
CHANGE IN CIRCUMSTANCES
SECTION 8.1.
Basis for Determining Interest Rate Inadequate or Unfair        72

SECTION 8.2.
Illegality                                73

SECTION 8.3.
Increased Cost and Reduced Return                    74

SECTION 8.4.
Base Rate Loans Substituted for Affected Fixed Rate Loans        76

SECTION 8.5.
Substitution of Bank                            76

ARTICLE IX
MISCELLANEOUS
SECTION 9.1.
Notices                                77

SECTION 9.2.
No Waivers                                77

SECTION 9.3.
Expenses; Indemnification                        78

SECTION 9.4.
Sharing of Set-Offs                            78

SECTION 9.5.
Amendments and Waivers                        79

SECTION 9.6.
Successors and Assigns                        79

SECTION 9.7.
Collateral                                82

SECTION 9.8.
Governing Law; Submission to Jurisdiction; Process Agent        82

SECTION 9.9.
Counterparts; Integration                        83

SECTION 9.10.
Confidentiality                            83

SECTION 9.11.
No Fiduciary Duty                            84



-iv-



--------------------------------------------------------------------------------





SECTION 9.12.
Conversion of Currencies                        84

SECTION 9.13.
WAIVER OF JURY TRIAL                        85

SECTION 9.14.
Severability                                85

SECTION 9.15.
Headings                                85

SECTION 9.16.
Guarantee Agreement                            85

SECTION 9.17.
USA Patriot Act Notice                        87

SECTION 9.18.
Survival                                88

SECTION 9.19.
Acknowledgment and Consent to Bail-In of                 88

EEA Financial Institutions    




-v-



--------------------------------------------------------------------------------





Schedule I
-    Commitments

Exhibit A
-    Form of Note

Exhibit B
-    Form of Money Market Quote Request

Exhibit C
-    Form of Invitation for Money Market Quotes

Exhibit D
-    Form of Money Market Quote

Exhibit E
-    [Reserved]

Exhibit F
-    [Reserved]

Exhibit G
-    Form of Assignment and Assumption Agreement

Exhibit H
-    Form of Additional Borrower Agreement

Exhibit I
-    [Reserved]

Exhibit J
-    Form of Termination Date Extension Request

Exhibit K-1
-    Form of U.S. Tax Certificate (for Non-U.S. Banks that are not Partnerships)

Exhibit K-2
-    Form of U.S. Tax Certificate (for Non-U.S. Participants that are not
Partnerships)

Exhibit K-3
-    Form of U.S. Tax Certificate (for Non-U.S. Participants that are
Partnerships)

Exhibit K-4
-    Form of U.S. Tax Certificate (for Non-U.S. Banks that are Partnerships)







-vi-



--------------------------------------------------------------------------------






CREDIT AGREEMENT
CREDIT AGREEMENT dated as of April 17, 2018, among INGERSOLL-RAND GLOBAL HOLDING
COMPANY LIMITED, a Delaware corporation (“IR Global”), INGERSOLL-RAND LUXEMBOURG
FINANCE S.A., a Luxembourg public company limited by shares (société anonyme),
with a registered office at 1, Avenue du Bois, L‑1251 Luxembourg, and registered
with the Luxembourg Trade and Companies Register under number B189791 (“IR Lux”
and, together with IR Global, the “Borrowers” and each individually, a
“Borrower”), INGERSOLL-RAND PLC, an Irish company, and the other GUARANTORS
listed on the signature pages hereof, the BANKS listed on the signature pages
hereof and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1.    Definitions. The following terms, as used herein, have the
following meanings:
“2014 5-Year Existing Credit Agreement” means the Credit Agreement dated as of
March 20, 2014 (as amended, supplemented or otherwise modified from time to
time), among IR Global, Ingersoll-Rand plc, the additional borrowers from time
to time party thereto, the other guarantors from time to time party thereto, the
several banks and other financial institutions from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent.
“2016 5-Year Existing Credit Agreement” means the Credit Agreement dated as of
March 15, 2016 (as amended, supplemented or otherwise modified from time to
time), among IR Global, IR Lux, Ingersoll-Rand plc, the additional borrowers
from time to time party thereto, the other guarantors from time to time party
thereto, the several banks and other financial institutions from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.
“Additional Borrower” means, at any time, each of the wholly-owned Subsidiaries
of IR Parent that has been designated as an Additional Borrower by the Lead
Borrower pursuant to Section 2.16 and that may borrow Committed Loans as
described in Section 2.1.
“Additional Borrower Agreement” has the meaning set forth in Section 2.16(a).
“Adjusted Applicable Percentage” means, with respect to any Bank and its
Commitment, the percentage of the total Commitments (excluding the Commitment of
any Defaulting Bank) represented by such Bank’s Commitment. If the Commitments
have





--------------------------------------------------------------------------------

2


terminated or expired, the Adjusted Applicable Percentages shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments.
“Adjusted London Interbank Offered Rate” means, with respect to any
Euro-Currency Borrowing for any Interest Period, an interest rate per annum
equal to (a) the London Interbank Offered Rate for such Interest Period
multiplied by (b) the Euro-Currency Reserve Percentage.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Banks
hereunder, and its successors in such capacity.
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Lead Borrower)
duly completed by such Bank.
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person. As
used herein, the term “control” means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents, and “Agent” means any of the foregoing.
“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
“Agreement Currency” has the meaning set forth in Section 9.12(b).
“Applicable Creditor” has the meaning set forth in Section 9.12(b).
“Applicable Currency” means, as to any particular payment, Borrowing or Loan,
Dollars or the Foreign Currency in which it is denominated or payable.
“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (iii) in the case of
its Money Market Loans, its Money Market Lending Office.
“Applicable Percentage” means, with respect to any Bank, the percentage of the
total Commitments represented by such Bank’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
“Assignee” has the meaning set forth in Section 9.6(c).





--------------------------------------------------------------------------------

3


“Attributable Debt” means, at any date, the total net amount of rent required to
be paid under a lease during the remaining term thereof (excluding any renewal
term unless such renewal is at the option of the lessor), discounted from the
respective due dates thereof to such date at 8 3/8% compounded semi-annually.
The net amount of rent required to be paid for any such period shall be the
aggregate of the rent payable by the lessee with respect to such period after
excluding amounts required to be paid on account of, or measured or determined
by, any variable factor, including, without limitation, the cost-of-living index
and costs of maintenance and repairs, insurance, taxes, assessments, water rates
and similar charges and after excluding any portion of rentals based on a
percentage of sales made by the lessee. In the case of any lease which is
terminable by the lessee upon the payment of a penalty, such net amount shall
also include the amount of such penalty, but no rent shall be considered so
required to be paid under such lease subsequent to the first date upon which it
may be so terminated.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Commitments.
“Available Commitment” means, with respect to any Bank, an amount equal to the
Commitment of such Bank minus the amount of all outstanding Committed Loans made
by such Bank pursuant to Section 2.1(a) or 2.1(b) and the amount of LC Exposure
of such Bank.
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means each bank or other financial institution listed on the signature
pages hereof, each Assignee that becomes a Bank pursuant to Section 9.6(c) and
their respective successors. In the event that any Bank, pursuant to
Section 2.4(a), utilizes a branch or Affiliate to make a Loan, the term “Bank”
shall include any such branch or Affiliate with respect to such Loan.
“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Adjusted London Interbank Offered Rate for a
one-month Interest Period on such day (or if such day is not a Euro-Currency
Business Day, the immediately preceding Euro-Currency Business Day) plus 1%. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted London Interbank Offered Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
London Interbank Offered Rate, respectively.





--------------------------------------------------------------------------------

4


“Base Rate Loan” means a Committed Loan to be made by a Bank as a Base Rate Loan
in accordance with the applicable Notice of Committed Borrowing or pursuant to
Article VIII.
“Base Rate Margin” means the amount by which the Euro-Currency Margin exceeds
1.000%.
“Benefit Arrangement” means at any time an “employee benefit plan” within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“Blocked Person” means any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by OFAC.
“Board” means the Board of Governors of the Federal Reserve System (or any
successors).
“Borrower” and “Borrowers” have the meanings set forth in the preamble hereto.
“Borrowing” has the meaning set forth in Section 1.3.
“Calculation Date” means, with respect to each Foreign Currency, the last day of
each calendar month (or, if such day is not a Euro-Currency Business Day, the
next succeeding Euro-Currency Business Day); provided that the second
Euro-Currency Business Day preceding any Borrowing of Foreign Currency Loans
shall also be a “Calculation Date” with respect to the Foreign Currency to be
borrowed on such date.
“Commitment” means, as to any Bank, the obligation of such Bank to make Loans to
any Borrower or any Additional Borrower hereunder and to acquire participations
in Letters of Credit in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Bank’s name under
the column “Commitment” on Schedule I, and with respect to any Bank that becomes
a party to this Agreement pursuant to Section 9.6(c), the amount of the
Commitment thereby assumed by such Bank, in each case as such amount may from
time to time be reduced pursuant to Sections 2.9, 2.10 and 9.6(c) or increased
pursuant to Section 9.6(c).
“Commitment Fee Rate” has the meaning set forth in Section 2.7(f).
“Committed Loan” means a loan made by a Bank pursuant to Section 2.1(a) or (b).
“Consenting Bank” has the meaning set forth in Section 2.22(a).





--------------------------------------------------------------------------------

5


“Consolidated Debt” means, at any date, without duplication, the sum of (i) all
amounts which would be set forth opposite the captions “Short-term borrowings
and current maturities of long-term debt” and “Long-term debt” on a balance
sheet of IR Parent and its Consolidated Subsidiaries as of such date prepared in
accordance with GAAP consistent with those utilized in preparing the audited
balance sheet of IR Parent and its Consolidated Subsidiaries referred to in
Section 4.4(a) hereof, (ii) capitalized lease obligations of IR Parent and its
Consolidated Subsidiaries and (iii) the higher of the voluntary or involuntary
liquidation value of any preferred stock (other than auction-rate preferred
stock the higher of the voluntary or involuntary liquidation value of which does
not in the aggregate exceed $100,000,000) of a Consolidated Subsidiary held on
such date by a Person other than IR Parent or a wholly-owned Consolidated
Subsidiary, but in any event excluding subordinated debentures issued by
IR Parent to one or more Delaware statutory business trusts and purchased by
such trusts with the proceeds of the issuance of trust preferred securities (the
“Equity-Linked Subordinated Debentures”). The foregoing definition is based on
the understanding of the parties that the obligations covered by clauses (i) and
(ii) above are co-extensive in all material respects with the obligations
covered by the definition of Debt herein, and the reference to specific balance
sheet captions is for the purpose of affording both greater simplicity and
greater certainty in determining compliance with the provisions of Section 5.5.
If the foregoing assumption is at some future time determined not to be correct,
and if the Administrative Agent notifies IR Parent that the Required Banks wish
to amend the foregoing definition to include an obligation covered by the
definition of Debt (or if IR Parent notifies the Administrative Agent that
IR Parent wishes to amend the foregoing definition to exclude an obligation not
covered by the definition of Debt), then IR Parent’s compliance with Section 5.5
shall be determined by including in (or excluding from, as the case may be)
Consolidated Debt the consolidated amount, determined in accordance with GAAP,
of the obligation in question until either such notice is withdrawn or this
definition is amended in a manner satisfactory to IR Parent and the Required
Banks. Notwithstanding the foregoing, obligations in respect of operating leases
or receivables securitization facilities that are not required to be set forth
on a balance sheet based on GAAP as in effect on the date hereof but, as a
result of a change in GAAP after the date hereof or the implementation of a
change in GAAP as in effect on the date hereof, are required to be set forth on
a balance sheet (whether or not such operating leases or receivables
securitization facilities were in existence on the date hereof) shall not
constitute Consolidated Debt by reason of such change.
“Consolidated Net Worth” means, in accordance with Section 1.2, at any date the
consolidated stockholders’ equity of IR Parent and its Consolidated
Subsidiaries, exclusive of adjustments resulting from any accumulated other
comprehensive income, any impairment of tangible assets or any non-cash charges,
but including the amount shown on the balance sheet of IR Parent as of such date
in respect of any Equity-Linked Subordinated Debentures.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of IR Parent in its
consolidated financial statements if such statements were prepared as of such
date.
“Cross Default” means a provision governing Debt of IR Parent or any Borrower to
the effect that the holder of such Debt (or any representative of such holder)
shall have the right, upon the giving of any notice and the lapse of any time
specified in the instruments governing such Debt, to accelerate the maturity of
such Debt by reason of (i) an event or





--------------------------------------------------------------------------------

6


condition which permits acceleration of the maturity of Material Debt of
IR Parent, any Borrower or a Subsidiary or (ii) the failure to pay when due any
amount of Material Debt of IR Parent, any Borrower or a Subsidiary, in each case
whether or not upon the giving of notice and the lapse of any time (including
the lapse of any applicable grace period) specified in the instruments governing
such other Debt.
“Current Board” has the meaning set forth in Section 6.1(j).
“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property (but not services), except trade accounts payable arising in the
ordinary course of business, (iv) all obligations of such Person as lessee that
are capitalized in accordance with GAAP and (v) all Debt of others secured by a
Lien on any asset of such Person, whether or not such Debt is assumed by such
Person; provided that “Debt” shall include at any date only such obligations and
such Debt of others to the extent such obligations and such Debt of others is
reflected as a liability in the consolidated balance sheet of IR Parent and its
Consolidated Subsidiaries as of such date (or would be so reflected if such a
balance sheet were prepared as of such date). Notwithstanding the foregoing,
obligations in respect of operating leases or receivables securitization
facilities that are not required to be set forth on a balance sheet based on
GAAP as in effect on the date hereof but, as a result of a change in GAAP after
the date hereof or the implementation of a change in GAAP as in effect on the
date hereof, are required to be set forth on a balance sheet (whether or not
such operating leases or receivables securitization facilities are in existence
on the date hereof) shall not constitute Debt by reason of such change.
“Declining Bank” has the meaning set forth in Section 2.22(a).
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means any Bank, as determined by the Administrative Agent,
that (a) shall have failed to fund any Loan for two or more Domestic Business
Days after the date that the Borrowing of which such Loan is to be a part of is
funded by any other Banks (unless (i) such Bank and at least one other Bank
shall have notified the Administrative Agent and the Lead Borrower in writing of
its determination that a condition to its obligation to make a Loan as part of
such Borrowing shall not have been satisfied and (ii) Banks representing a
majority in interest of the aggregate Commitments shall not have advised the
Administrative Agent in writing of their determination that such condition has
been satisfied), (b) shall have failed to fund any portion of its participation
in any LC Disbursement for two or more Domestic Business Days after the date on
which such funding is to occur hereunder, (c) shall have notified the
Administrative Agent (or shall have notified the Lead Borrower or any Issuing
Bank, which shall in turn have notified the Administrative Agent) in writing
that it does not intend or is unable to comply with its funding obligations
under this Agreement, or shall have made a public statement to the effect that
it does not intend or is unable to comply with such funding obligations or its
funding obligations generally under other credit or similar agreements to which
it is a party





--------------------------------------------------------------------------------

7


(unless, in the case of such Bank’s funding obligations under this Agreement,
(i) such Bank and at least one other Bank shall have notified the Administrative
Agent and the Lead Borrower in writing of its determination that a condition to
its obligation to make a Loan as part of such Borrowing shall not have been
satisfied and (ii) Banks representing a majority in interest of the aggregate
Commitments shall not have advised the Administrative Agent in writing of their
determination that such condition has been satisfied), (d) shall have failed
(but not for fewer than three Domestic Business Days) after a written request by
the Administrative Agent to confirm that it will comply with its obligations to
make Loans and fund participations in LC Disbursements hereunder; provided that
such Bank shall cease to be a Defaulting Bank pursuant to this clause (d) upon
receipt of such confirmation by the Administrative Agent, (e) shall have become
the subject of a bankruptcy, liquidation or insolvency proceeding, or shall have
had a receiver, conservator, trustee or custodian appointed for it, or shall
have taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or shall have a parent
company that has become the subject of a bankruptcy, liquidation or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (f) shall
have, or shall have a direct or indirect parent company that shall have, become
the subject of a Bail-In Action; provided that a Bank shall not be deemed to be
a “Defaulting Bank” solely as a result of the acquisition or maintenance of an
ownership interest in such Bank or any Person controlling such Bank by a
Governmental Authority so long as such ownership interest does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank.
“Defaulting Bank LC Exposure” has the meaning set forth in
Section 2.20(a)(iii)(B)(2).
“Disbursement Date” has the meaning set forth in Section 2.18(e).
“Documentation Agents” means Bank of America, N.A., BNP Paribas, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Mizuho Bank, Ltd. and MUFG Bank, Ltd.,
each in its capacity as documentation agent hereunder, and its successors in
such capacity, and “Documentation Agent” means any of the foregoing.
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time and (b) as to any amount denominated in
a Foreign Currency, the equivalent amount in Dollars as determined by the
Administrative Agent on the basis of the Exchange Rate, as described in
Section 1.5, for the purchase of Dollars with such Foreign Currency on the most
recent Calculation Date for such Foreign Currency.
“Dollars” or “$” means the lawful currency of the United States.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.





--------------------------------------------------------------------------------

8


“Domestic Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) and/or one or more other offices, branches or Affiliates as such Bank
may hereafter designate as its Domestic Lending Office by notice to the Lead
Borrower and the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.1.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants (including greenhouse gases), contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or hazardous
substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes or
the clean-up or other remediation thereof.
“Equity-Linked Subordinated Debentures” has the meaning assigned to such term in
the definition of the term “Consolidated Debt” in this Section 1.1.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means IR Parent and all trades or businesses (whether or not
incorporated) that, together, are treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, are treated
as a single employer under Section 414(m) of the Internal Revenue Code.





--------------------------------------------------------------------------------

9


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro-Currency Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London and on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer System (TARGET2) (or, if such clearing system ceases
to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in euros.
“Euro-Currency Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Euro-Currency Lending Office by notice to the
Lead Borrower and the Administrative Agent.
“Euro-Currency Loan” means a Committed Loan denominated in Dollars or in a
Foreign Currency to be made by a Bank as a Euro-Currency Loan in accordance with
the applicable Notice of Committed Borrowing.
“Euro-Currency Margin” has the meaning set forth in Section 2.7(f).
“Euro-Currency Reserve Percentage” means a fraction (expressed as a decimal),
(a) the numerator of which is the number one and (b) the denominator of which is
the number one minus the aggregate of the maximum reserve percentage (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
with respect to the Adjusted London Interbank Offered Rate, for eurocurrency
funding (currently referred to as “Eurocurrency liabilities” in Regulation D).
Such reserve percentage shall include those imposed pursuant to Regulation D.
Euro-Currency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Bank under
Regulation D or any comparable regulation. The Euro-Currency Reserve Percentage
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Euro Loans” has the meaning set forth in Section 2.1(b).
“Event of Default” has the meaning set forth in Section 6.1.
“Exchange Rate” means, as to any currency on a particular date, the rate at
which such currency may be exchanged into Dollars or the relevant Foreign
Currency in London on a spot basis, as set forth on the Reuters world currency
page applicable to such currency as reasonably determined by the Administrative
Agent. In the event that such rate does not appear on any Reuters display page,
the Exchange Rate with respect to such currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Lead Borrower or, in the absence
of such agreement, such Exchange Rate shall instead be determined by reference
to the





--------------------------------------------------------------------------------

10


Administrative Agent’s spot rate of exchange quoted to prime banks in the
interbank market where its foreign currency exchange operations in respect of
the relevant Foreign Currency are then being conducted, at or about noon, local
time, at such date for the purchase of Dollars with such Foreign Currency (or
such Foreign Currency with Dollars, as applicable), for delivery on a spot
basis; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted and no other methods for determining
the Exchange Rate can be determined as set forth above, the Administrative Agent
may use any reasonable method it deems applicable to determine such rate, and
such determination shall be conclusive absent manifest error.
“Excluded Taxes” means, with respect to the Administrative Agent, any Bank or
any other recipient of any payment to be made by or on account of any obligation
of a Borrower or any Additional Borrower hereunder or under any Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Bank, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or the jurisdiction
in which any Borrower or any Additional Borrower is located or any similar tax
imposed by any other jurisdiction in which such recipient is located, (c) in the
case of a Bank, any U.S. Federal or Luxembourg withholding tax that is imposed
on amounts payable to such Bank pursuant to any law in effect at the time such
Bank becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Bank (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from any Borrower or any Additional Borrower with respect to
such withholding tax pursuant to Section 2.15(a), (d) Taxes attributable to a
recipient’s failure to comply with Section 2.15(f) and (e) any withholding Taxes
imposed under FATCA.
“Existing Termination Date” has the meaning set forth in Section 2.22(a).
“Extension Effective Date” has the meaning set forth in Section 2.22(a).
“FASB” means the Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any law, regulation, rule, promulgation or official agreement
implementing an official government agreement with respect to the foregoing.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Domestic Business Day by
the NYFRB as the effective federal funds rate, provided that if the Federal
Funds Rate as so determined would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.





--------------------------------------------------------------------------------

11


“Fee Letters” means the fee letter dated March 21, 2018, among the Borrowers and
the Administrative Agent and the fee letter dated March 21, 2018, among the
Borrowers and Citigroup Global Markets Inc.
“Fixed Rate Loans” means Euro-Currency Loans or Money Market Loans (excluding
Money Market LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.1) or any combination of the foregoing.
“Foreign Bank” means, with respect to any Borrower or any Additional Borrower,
any Bank that is organized under the laws of a jurisdiction other than that in
which such Borrower or the applicable Additional Borrower is located for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Currency” means English pounds sterling or euros.
“Foreign Currency Equivalent” at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Foreign
Currencies as determined by the Administrative Agent at such time on the basis
of the Exchange Rate for the purchase of such Foreign Currency or Foreign
Currencies with Dollars on the date of determination thereof.
“Foreign Currency Loans” means Loans denominated in a Foreign Currency.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantors” means, collectively, (a) with respect to the Obligations of IR Lux
or any Additional Borrower, the Lead Borrower, (b) with respect to the
Obligations of the Lead Borrower or any Additional Borrower, IR Lux, and (c)
with respect to the Obligations of any Borrower or Additional Borrower, (i) IR
Parent, (ii) any Person that guarantees any outstanding Public Debt of IR Parent
or IR Global (or any of their assignees) and (iii) any Person that guarantees
the 2016 5-Year Existing Credit Agreement. “Guarantor” means any one of them.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of the term “London Interbank Offered Rate” in this Section 1.1.
“Incremental LC Participations” has the meaning set forth in
Section 2.20(a)(iii)(B)(2).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 9.3(b).





--------------------------------------------------------------------------------

12


“Interest Period” means: (a) with respect to each Euro-Currency Borrowing, the
period commencing on the date of such Borrowing and ending one, two, three or
six months thereafter, as the applicable Borrower or the applicable Additional
Borrower may elect in the applicable Notice of Borrowing; provided that:
(i) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;
(ii) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Euro-Currency Business Day of such calendar
month; and
(iii) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date;
(b) with respect to each Base Rate Borrowing, the period commencing on the date
of such Borrowing and ending 90 days thereafter; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Domestic
Business Day shall be extended to the next succeeding Domestic Business Day; and
(ii) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date;
(c) with respect to each Money Market LIBOR Borrowing, the period commencing on
the date of such Borrowing and ending seven days or one, two, three, six or
twelve months thereafter as the applicable Borrower may elect in accordance with
Section 2.3; provided that:
(i) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day unless such Euro-Currency Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Euro-Currency Business Day;
(ii) any Interest Period that begins on the last Euro-Currency Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Euro-Currency Business Day of such calendar
month; and
(iii) any Interest Period that would otherwise end after the Termination Date
shall end on the Termination Date; and





--------------------------------------------------------------------------------

13


(d) with respect to each Money Market Absolute Rate Borrowing, the period
commencing on the date of such Borrowing and ending such number of days
thereafter as the applicable Borrower may elect in accordance with Section 2.3;
provided that:
(i) any Interest Period that would otherwise end on a day that is not a
Euro-Currency Business Day shall be extended to the next succeeding
Euro-Currency Business Day; and
(ii) no Interest Period shall end after the Termination Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Invitation for Money Market Quotes” has the meaning set forth in
Section 2.3(c).
“IR Global” has the meaning set forth in the preamble hereto.
“IR Irish Holdings” means Ingersoll-Rand Irish Holdings Unlimited Company.
“IR Lux” has the meaning set forth in the preamble hereto.
“IR Parent” shall mean, except as otherwise expressly provided herein and except
as the context may otherwise require, (x) until such time as a Subsequent Parent
Company shall become a party hereto, Ingersoll-Rand plc or (y) the Subsequent
Parent Company. For purposes of this Agreement, the “Subsequent Parent Company”
shall be the Person that becomes the owner, directly or indirectly, of 100% of
the outstanding shares of common stock of, or otherwise merges, amalgamates or
consolidates with, Ingersoll-Rand plc (or, if applicable, the existing
Subsequent Parent Company) in a transaction where the direct or indirect holders
of the capital stock of Ingersoll-Rand plc (or, if applicable, the existing
Subsequent Parent Company) that are entitled to vote generally in the election
of the board of directors of such company immediately following such transaction
are substantially the same as the holders of such capital stock immediately
prior to the consummation of such transaction, so long as such Person
(a) executes and delivers a copy of this Agreement (whereupon such Person shall
become a party to this Agreement with the same force and effect as if such
Person had executed this Agreement as “IR Parent” on the Effective Date),
(b) becomes a Guarantor pursuant to the terms of Section 9.16(j) hereof and
(c) is organized under the laws of Ireland, the Grand Duchy of Luxembourg, the
United States of America (or any State thereof or the District of Columbia) or
any other jurisdiction that is, after consultation with the Banks, reasonably
satisfactory to the Administrative Agent (it being understood that, upon the
consummation of such transaction and compliance with the requirements set forth
in the immediately preceding clauses (a), (b) and (c),





--------------------------------------------------------------------------------

14


the existing Subsequent Parent Company shall no longer be “IR Parent” for
purposes of this Agreement). Notwithstanding the foregoing, on and after such
time as a Subsequent Parent Company shall become a party hereto, Ingersoll-Rand
plc and each Person that, prior to such time, was the Subsequent Parent Company
shall continue to be bound by the covenants set forth in Sections 5.6, 5.7 and
5.9 as if it were IR Parent.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) each of JPMorgan Chase Bank, N.A. and Citibank, N.A.
and (b) any other Bank selected by the Borrowers that agrees to act as an issuer
of Letters of Credit hereunder and such Bank’s successors in such capacity. Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
“Judgment Currency” has the meaning set forth in Section 9.12(b).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of any
Borrower or any Additional Borrower at such time. The LC Exposure of any Bank at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lead Borrower” means IR Global.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Letters of Credit may be denominated in Dollars or in a Foreign Currency.
“LIBO Screen Rate” means, for any day and time, with respect to any
Euro-Currency Borrowing for any applicable currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for the relevant currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to
Section 2.3.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this





--------------------------------------------------------------------------------

15


Agreement, each of IR Parent and its Subsidiaries shall be deemed to own subject
to a Lien any asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
“Loan” means a Base Rate Loan, a Euro-Currency Loan or a Money Market Loan, and
“Loans” means Base Rate Loans, Euro-Currency Loans, Money Market Loans or any
combination of the foregoing.
“Loan Documents” means, collectively, this Agreement, any Notes and any
Additional Borrower Agreements.
“Loan Party” means each Borrower, each Additional Borrower and each Guarantor.
“London Interbank Offered Rate” means, with respect to any Euro-Currency
Borrowing for any applicable currency and for any Interest Period, the LIBO
Screen Rate at approximately 11:00 A.M., London time, two Euro-Currency Business
Days prior to the commencement of such Interest Period; provided that if the
LIBO Screen Rate shall not be available at such time for such Interest Period
(an “Impacted Interest Period”) with respect to the applicable currency then the
London Interbank Offered Rate shall be the Interpolated Rate.
“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations or property of IR Parent and its
Consolidated Subsidiaries, considered as a whole.
“Material Debt” means (i) any Public Debt and (ii) any Debt of any of the
Borrowers, IR Parent or any of their respective Subsidiaries, arising in one or
more related or unrelated transactions after the date hereof, in each case in an
aggregate principal amount exceeding $100,000,000.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in an amount which, if the Plan then terminated, would have a
Material Adverse Effect, taking into account all members of the ERISA Group.
“Material Subsidiary” means (i) Thermo King Corporation, a Delaware corporation,
Trane Inc., a Delaware corporation, and their respective successors and assigns,
(ii) at any date, any other Restricted Subsidiary that on such date is
encompassed by the definition of a “significant subsidiary” contained as of the
date hereof in Regulation S-X of the Securities and Exchange Commission and
(iii) any Additional Borrower and any Subsidiary that is a Guarantor.
“Maximum Incremental Participation Amount” has the meaning set forth in
Section 2.20(a)(iii)(B)(2).
“Money Market Absolute Rate” has the meaning set forth in Section 2.3(d)(ii)(D).
“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.





--------------------------------------------------------------------------------

16


“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office and/or one or more other offices, branches or Affiliates of such Bank as
it may hereafter designate as its Money Market Lending Office by notice to the
Lead Borrower and the Administrative Agent; provided that any Bank may from time
to time by notice to the Lead Borrower and the Administrative Agent designate
separate Money Market Lending Offices for its Money Market LIBOR Loans, on the
one hand, and its Money Market Absolute Rate Loans, on the other hand, in which
case all references herein to the Money Market Lending Office of such Bank shall
be deemed to refer to either or both of such offices, as the context may
require.
“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 8.1(b)).
“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.
“Money Market Margin” has the meaning set forth in Section 2.3(d)(ii)(C).
“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.
“Money Market Quote Request” has the meaning set forth in Section 2.3(b).
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means, on any specified property, any mortgage, lien, pledge, charge
or other security interest or encumbrance of any kind in respect of such
property.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions.
“Non-Defaulting Bank” means, at any time, any Bank that is not a Defaulting Bank
at such time.
“Notes” means promissory notes of any Borrower or any Additional Borrower,
substantially in the form of Exhibit A hereto, evidencing the obligation of such
Borrower or such Additional Borrower to repay the Loans, and “Note” means any
one of such promissory notes issued hereunder.
“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.2) or a Notice of Money Market Borrowing (as defined in
Section 2.3(f)).
“Notice of Committed Borrowing” has the meaning set forth in Section 2.2.
“Notice of Money Market Borrowing” has the meaning set forth in Section 2.3(f).
“NYFRB” means the Federal Reserve Bank of New York.





--------------------------------------------------------------------------------

17


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Domestic Business Day, for the immediately
preceding Domestic Business Day); provided that if none of such rates are
published for any day that is a Domestic Business Day, the term “NYFRB Rate”
means the rate for a federal funds transaction quoted at 11:00 A.M. on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower or any Additional
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans, the Letters of Credit and all other
obligations and liabilities of any Borrower or any Additional Borrower to the
Administrative Agent or to any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any Note or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Bank that are required to be paid
by the Borrowers pursuant hereto) or otherwise.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any Loan
Document; provided that, such term shall not include any of the foregoing taxes
that result from the execution of an Assignment and Assumption Agreement or
grant of a participation pursuant to Section 9.6(b), except to the extent that
any such action is requested or required by any Loan Party.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Domestic Business Day by the NYFRB as an
overnight bank funding rate.
“Parent” means, with respect to any Bank, any Person controlling such Bank.
“Participant” has the meaning set forth in Section 9.6(b).
“Participant Register” has the meaning set forth in Section 9.6(b).
“Patriot Act” has the meaning set forth in Section 9.17.





--------------------------------------------------------------------------------

18


“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any U.S. office of any commercial bank that has a combined capital
and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have
portfolio assets of at least $5,000,000,000.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code or
Section 302 of ERISA and is sponsored, maintained, or contributed to, by any
member of the ERISA Group for employees of any member of the ERISA Group.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.





--------------------------------------------------------------------------------

19


“Principal Property” means any manufacturing plant or other manufacturing
facility of IR Parent, any Borrower or any Restricted Subsidiary, as the case
may be, which plant or facility is located within the United States of America,
except any such plant or facility that IR Parent’s or any Borrower’s board of
directors by resolution declares is not of material importance to the total
business conducted by IR Parent, the Borrowers and the Restricted Subsidiaries.
“Process Agent” has the meaning set forth in Section 9.8.
“Protesting Bank” has the meaning set forth in Section 2.16(b).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Debt” means any publicly traded notes, bonds, debentures or similar
indebtedness set forth in (a) IR Parent’s Form 10-K for the most recently ended
fiscal year or (b) any filings by IR Parent on Form 10-Q or Form 8-K made after
the end of the most recently ended fiscal year.
“Ratings” means the ratings of Moody’s and S&P applicable to IR Global’s
long-term senior unsecured debt.
“Reallocated Letter of Credit” has the meaning set forth in
Section 2.20(a)(iii).
“Refunding Borrowing” means a Committed Borrowing which, after application of
the proceeds thereof, results in no net increase in the outstanding principal
amount of Committed Loans made by any Bank.
“Register” has the meaning set forth in Section 9.6(g).
“Regulation D” means Regulation D of the Board, as in effect from time to time.
“Regulation T” means Regulation T of the Board, as in effect from time to time.
“Regulation U” means Regulation U of the Board, as in effect from time to time.
“Regulation X” means Regulation X of the Board, as in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners,
trustees, administrators, agents and advisors of such Person and such Person’s
Affiliates.
“Required Banks” means, at any time, Banks having at least a majority of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding Loans evidencing at least a majority of the aggregate unpaid
principal amount of the Loans.
“Reset Date” has the meaning set forth in Section 1.5(a).





--------------------------------------------------------------------------------

20


“Restricted Subsidiary” means any Subsidiary, excluding any Subsidiary the
greater part of the operating assets of which are located or the principal
business of which is carried on outside of the United States of America.
“Revolving Exposure” means, at any time, the aggregate principal amount of Loans
then outstanding together with the aggregate amount of LC Exposure at such time.
The amount of Revolving Exposure, at any time, shall not exceed the amount of
total Commitments at such time.
“S&P” means Standard & Poor’s Financial Services LLC.
“Sale and Leaseback Transaction” means an arrangement with any Person for the
leasing by IR Parent, any Borrower or a Restricted Subsidiary (except for
temporary leases for a term of not more than three years and, in the case of a
Restricted Subsidiary, a lease to IR Parent, any Borrower or another Restricted
Subsidiary) of any Principal Property (whether now owned or hereafter acquired),
which Principal Property has been or is to be sold or transferred by IR Parent,
any Borrower or such Restricted Subsidiary to such Person.
“Subsequent Parent Company” has the meaning assigned to such term in the
definition of the term “IR Parent” in this Section 1.1.
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by IR Parent or by the Lead Borrower, as
applicable.
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the Banks hereunder, and its successors in such capacity.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees or other charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” means the fifth anniversary of the Effective Date or, if such
day is not a Euro-Currency Business Day, the next preceding Euro-Currency
Business Day.
“Termination Date Extension Request” means a request by the Borrowers, in the
form of Exhibit J hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Termination Date pursuant to
Section 2.22.
“Unfunded Liabilities” means, with respect to any Plan during the term of this
Agreement, the amount (if any) by which (a) the present value of all accrued
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits (excluding any accrued but unpaid contributions), all
determined on the basis of a Plan termination as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.





--------------------------------------------------------------------------------

21


“Universal Business Day” means any day that is a Domestic Business Day and a
Euro-Currency Business Day.
“U.S. Borrower” means (i) IR Global and (ii) any Additional Borrower that is a
U.S. Person.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.15(f)(ii)(C).
“Withholding Agent” means any U.S. Borrower or the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2.    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by IR Parent’s independent public accountants) with the most recent audited
consolidated financial statements of IR Parent and its Consolidated Subsidiaries
delivered to the Banks; provided that (x) if IR Parent or the Lead Borrower
notifies the Administrative Agent that it wishes to amend any covenant in
Article V to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Administrative Agent notifies IR Parent or the Lead Borrower
that the Required Banks wish to amend Article V for such purpose), then the
compliance by IR Parent, the Borrowers and the Additional Borrowers, to the
extent applicable, with such covenant shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to IR Parent, the Borrowers and the Additional Borrowers, to the
extent applicable, and the Required Banks, and (y) for purposes of determining
Consolidated Net Worth, GAAP as in effect at the time of and as used to prepare
the financial statements referred to in Section 4.4(a) hereof shall be used for
such determination, notwithstanding any change in GAAP after the date of such
financial statements; provided that Consolidated Net Worth shall be determined
excluding the effect of goodwill impairment charges, net of taxes, to the extent
that such effect would not otherwise have been included in such determination
but for the application of FASB Accounting Standards Codification 350 (formerly
Statement of Financial Accounting Standards 142). Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under FASB
Accounting Standards Codification 825-10-25 (formerly Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities), or any





--------------------------------------------------------------------------------

22


successor thereto, to value any Debt of IR Parent, the Borrowers or any other
Subsidiary at “fair value”, as defined therein.
SECTION 1.3.    Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to any Borrower or any
Additional Borrower pursuant to Article II on a single date and for a single
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a
“Euro-Currency Borrowing” is a Borrowing comprised of Euro-Currency Loans) or by
reference to the provisions of Article II under which participation therein is
determined (i.e., a “Committed Borrowing” is a Borrowing under Section 2.1 in
which all Banks participate in proportion to their Commitments, while a “Money
Market Borrowing” is a Borrowing under Section 2.3 in which the Bank
participants are determined on the basis of their bids in accordance therewith).
SECTION 1.4.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law), and all judgments, orders,
writs and decrees binding on the applicable Persons, of all Governmental
Authorities. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Loan Documents) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
SECTION 1.5.    Exchange Rates; Reset Dates. (a) At approximately 10:00 A.M.
(New York City time) or as close to such time as is reasonably practicable, on
each Calculation Date, the Administrative Agent shall (i) determine the Exchange
Rate as of such Calculation Date with respect to each Foreign Currency in which
any outstanding Loan, any outstanding Letter of Credit or any unreimbursed
LC Disbursement is denominated and (ii) give notice thereof to the Banks and the
Lead Borrower. The Exchange Rates so determined shall become effective on the
first Euro-Currency Business Day immediately following the relevant





--------------------------------------------------------------------------------

23


Calculation Date (a “Reset Date”), shall remain effective until the next
succeeding Reset Date and shall for all purposes of this Agreement (other than
converting into Dollars under Sections 2.18(d), (e), (h), (i) and (j) the
obligations of the Borrowers and the Additional Borrowers and the Banks in
respect of LC Disbursements that have not been reimbursed when due) be the
Exchange Rates employed in converting any amounts between the applicable
currencies.
(b)     At approximately 10:00 A.M. (New York City time) or as close to such
time as is reasonably practicable, on each Reset Date, the Administrative Agent
shall (i) determine the aggregate amount of the Dollar Equivalents of (A) the
principal amounts of the Foreign Currency Loans then outstanding (after giving
effect to any Foreign Currency Loans made or repaid on such date) and (B) the
LC Exposure on such date (after giving effect to any Letters of Credit
denominated in a Foreign Currency issued, renewed or terminated or requested to
be issued, renewed or terminated on such date) and (ii) notify the Lead Borrower
of the results of such determination.
ARTICLE II
THE CREDITS
SECTION 2.1.    Commitments to Lend. (a) During the Availability Period, each
Bank severally agrees, on the terms and conditions set forth in this Agreement,
to make loans in Dollars to any Borrower or any Additional Borrower pursuant to
this Section from time to time in amounts such that the Dollar Equivalent of the
Revolving Exposure by such Bank at any one time outstanding shall not exceed the
amount of its Commitment. Each Borrowing under this Section shall be in an
aggregate principal amount of $10,000,000 or any larger multiple of $1,000,000
(except that any such Borrowing may be in the aggregate amount available in
accordance with Section 3.2(b)) and shall be made from the several Banks ratably
in proportion to their respective Available Commitments. Within the foregoing
limits, any Borrower or any Additional Borrower may borrow under this Section,
repay, or to the extent permitted by Section 2.11, prepay Loans and reborrow at
any time during the Availability Period under this Section.
(b)     During the Availability Period, each Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make loans in English pounds
sterling or euros (“Euro Loans”) to any Borrower or any Additional Borrower
pursuant to this Section from time to time in amounts such that (i) the Dollar
Equivalent of the aggregate principal amount of Committed Loans by such Bank at
any one time outstanding shall not exceed the amount of its Commitment and
(ii) the Dollar Equivalent of the Revolving Exposure by such Bank at any one
time outstanding shall not exceed the amount of its Commitment. All Euro Loans
shall be Euro-Currency Loans. Each Borrowing under this Section shall be in an
aggregate principal amount of the Foreign Currency Equivalent of $10,000,000 or
any larger multiple of the Foreign Currency Equivalent of $1,000,000 (except
that any such Borrowing may be in the aggregate amount available in accordance
with Section 3.2(b)) and shall be made from the several Banks ratably in
proportion to their respective Available Commitments. Within the foregoing
limits, any Borrower or any Additional Borrower may borrow under this Section,
repay, or to the extent permitted by Section 2.11, prepay Loans and reborrow at
any time during the Availability Period





--------------------------------------------------------------------------------

24


under this Section. It is expressly understood and agreed among the parties
hereto that any and all Euro Loan Borrowings made pursuant to Section 2.1(b)
hereof shall constitute utilizations of the Banks’ Commitments hereunder and
shall reduce the Available Commitment of the Banks accordingly.
SECTION 2.2.    Notice of Committed Borrowings. Any Borrower or any Additional
Borrower, as applicable, shall give the Administrative Agent notice (a “Notice
of Committed Borrowing”) (x) at its New York address not later than 11:00 A.M.
(New York City time) on the date of each Base Rate Borrowing, (y) at its New
York address not later than 11:00 A.M. (New York City time) on the third
Universal Business Day before each Euro-Currency Borrowing denominated in
Dollars, and (z) in the case of Euro Loans, at its London address not later than
11:00 A.M. (London time) on the third Universal Business Day before each
Euro-Currency Borrowing denominated in euros or English pounds sterling,
specifying:
(a)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing, a Universal Business Day in the case of a
Euro-Currency Borrowing denominated in Dollars or a Euro-Currency Business Day
in the case of a Euro-Currency Borrowing denominated in a Foreign Currency,
(b)    the aggregate amount of such Borrowing and whether such Borrowing is to
be denominated in Dollars, English pounds sterling or euros,
(c)    in the case of Loans to be made in Dollars, whether the Loans comprising
such Borrowing are to be Base Rate Loans or Euro-Currency Loans, and
(d)    in the case of a Fixed Rate Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period.
If no election as to the pricing of Loans comprising the Borrowing is specified,
then the requested Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the applicable Borrower or Additional Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
SECTION 2.3.    Money Market Borrowings. (a) The Money Market Option. In
addition to Committed Borrowings pursuant to Section 2.1, any Borrower may, as
set forth in this Section, request that the Banks, during the Availability
Period, make offers to make Money Market Loans to such Borrower. The Banks may,
but shall have no obligation to, make such offers and the applicable Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section. Any Borrower may request that the Banks make Money Market
Loans denominated in Dollars or in any Foreign Currency; provided, however, that
at no time may any Borrower request that the Banks make Money Market Loans so as
to cause the amount of the Revolving Exposure to exceed the amount of the total
Commitments.
(b)     Money Market Quote Request. When any Borrower wishes to request offers
to make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile or electronic transmission a Money Market
Quote Request substantially in the form of Exhibit B hereto (a “Money Market
Quote Request”) so as to be received no later than 11:00 A.M. (New York City
time) at the Administrative Agent’s New York facsimile number,





--------------------------------------------------------------------------------

25


and, in the case of Money Market Loans to be denominated in a Foreign Currency,
so as to be received no later than 11:00 A.M. (London time) at the
Administrative Agent’s London facsimile number on (w) the fourth Universal
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction to be denominated in Dollars, (x) the fourth Euro-Currency
Business Day prior to the date of Borrowing proposed therein, in the case of a
LIBOR Auction to be denominated in a Foreign Currency, (y) the second
Euro-Currency Business Day prior to the date of Borrowing proposed therein, in
the case of an Absolute Rate Auction to be denominated in a Foreign Currency or
(z) the second Domestic Business Day prior to the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction to be denominated in Dollars
(or, in any case, such other time or date as such Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks, which date is not later than the date of the Money Market Quote Request
for the first LIBOR Auction or Absolute Rate Auction for which such change is to
be effective) specifying:
(i)    the proposed date of Borrowing, which shall be a Euro-Currency Business
Day in the case of a LIBOR Auction or an Absolute Rate Auction to be denominated
in a Foreign Currency, a Universal Business Day in the case of a LIBOR Auction
to be denominated in Dollars or a Domestic Business Day in the case of an
Absolute Rate Auction to be denominated in Dollars,
(ii)    the aggregate amount of such Borrowing, which shall be subject to the
provisions of Section 2.3(a) and shall be $10,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency) or a larger multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency),
(iii)    the duration of the Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period,
(iv)    whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate and
(v)    the Applicable Currency in which the proposed Borrowing is to be
denominated.
Any Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Currency Business Days (or such other
number of days as the requesting Borrower and the Administrative Agent may
agree) of any other Money Market Quote Request.
(c)     Invitation for Money Market Quotes. Promptly upon receipt of a Money
Market Quote Request, the Administrative Agent shall send to the Banks by
facsimile or electronic transmission an invitation for Money Market Quotes
substantially in the form of Exhibit C hereto (an “Invitation for Money Market
Quotes”), which shall constitute an invitation by the requesting Borrower to
each Bank to submit Money Market Quotes offering to make the





--------------------------------------------------------------------------------

26


Money Market Loans to which such Money Market Quote Request relates in
accordance with this Section.
(d)     Submission and Contents of Money Market Quotes. (i)  Each Bank may
submit a Money Market Quote containing an offer or offers to make Money Market
Loans in response to any Invitation for Money Market Quotes. Each Money Market
Quote must comply with the requirements of this subsection (d) and must be
submitted to the Administrative Agent by facsimile or electronic transmission at
its offices specified in or pursuant to Section 9.1 not later than (w) 9:30 A.M.
(London time) on the third Euro-Currency Business Day prior to the proposed date
of Borrowing, in the case of a LIBOR Auction to be denominated in a Foreign
Currency, (x) 9:30 A.M. (New York City time) on the third Universal Business Day
prior to the proposed date of Borrowing, in the case of a LIBOR Auction to be
denominated in Dollars, (y) 9:30 A.M. (New York City time) on the first Domestic
Business Day prior to the proposed date of Borrowing, in the case of an Absolute
Rate Auction to be denominated in Dollars or (z) 9:30 A.M. (London time) on the
first Euro-Currency Business Day prior to the proposed date of Borrowing, in the
case of an Absolute Rate Auction to be denominated in a Foreign Currency (or, in
any case, such other time or date as the requesting Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Money Market Quotes submitted by the Administrative
Agent (or any affiliate of the Administrative Agent) in the capacity of a Bank
may be submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the requesting Borrower of the terms of the offer or offers
contained therein not later than 15 minutes prior to the deadline for the other
Banks. Subject to Articles III and VI, any Money Market Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the requesting Borrower.
(ii)    Each Money Market Quote shall be in substantially the form of Exhibit D
hereto and shall in any case specify:
(A)    the proposed date of Borrowing,
(B)    the principal amount of the Money Market Loan for which each such offer
is being made, which principal amount (w) may be greater than or less than the
Commitment of the quoting Bank, (x) must be $10,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency) or a larger multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Money Market Loans to be denominated in a
Foreign Currency), (y) may not exceed the principal amount of Money Market Loans
for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Money Market Loans for which offers
being made by such quoting Bank may be accepted,
(C)    in the case of a LIBOR Auction, the margin above or below the applicable
London Interbank Offered Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a





--------------------------------------------------------------------------------

27


percentage (specified to the nearest 1/10,000th of 1%, rounded upwards, if
necessary) to be added to or subtracted from such base rate,
(D)    in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%, rounded upwards, if necessary) (the
“Money Market Absolute Rate”) offered for each such Money Market Loan, and
(E)    the identity of the quoting Bank.
A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.
(ii)    Any Money Market Quote shall be disregarded if it:
(A)    is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(ii);
(B)    contains qualifying, conditional or similar language;
(C)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or
(D)    arrives after the time set forth in subsection (d)(i).
(e)     Notice to Borrower. The Administrative Agent shall promptly notify the
requesting Borrower of the terms (x) of any Money Market Quote submitted by a
Bank that is in accordance with subsection (d) and (y) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Bank with respect to the same Money Market Quote
Request. Any such subsequent Money Market Quote shall be disregarded by the
Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote. The
Administrative Agent’s notice to such Borrower shall specify (A) the aggregate
principal amount of Money Market Loans for which offers have been received for
each Interest Period specified in the related Money Market Quote Request,
(B) the respective principal amounts and Money Market Margins or Money Market
Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.
(f)     Acceptance and Notice by Borrower. Not later than 11:30 A.M. (New York
City time or London time, as applicable) on (x) the date that Money Market
Quotes are due pursuant to Section 2.3(d)(i), in the case of a LIBOR Auction, or
(y) the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the requesting Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks, which date shall not be later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective), such Borrower shall notify the Administrative Agent
of its acceptance or non-





--------------------------------------------------------------------------------

28


acceptance of the offers so notified to it pursuant to subsection (e). In the
case of acceptance, such notice (a “Notice of Money Market Borrowing”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The requesting Borrower may accept any Money Market Quote in whole
or in part; provided that:
(i)    the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request,
(ii)    the principal amount of each Money Market Borrowing must be $10,000,000
(or the Foreign Currency Equivalent thereof, in the case of Money Market Loans
to be denominated in a Foreign Currency) or a larger multiple of $1,000,000 (or
the Foreign Currency Equivalent thereof, in the case of Money Market Loans to be
denominated in a Foreign Currency),
(iii)    acceptance of offers may only be made on the basis of ascending Money
Market Margins or Money Market Absolute Rates, as the case may be, and
(iv)    no Borrower may accept any offer that is described in
subsection (d)(iii) or that otherwise fails to comply with the requirements of
this Agreement (including the requirements of the third sentence of
Section 2.3(a)).
(g)     Allocation by Administrative Agent. If offers are made by two or more
Banks with the same Money Market Margins or Money Market Absolute Rates, as the
case may be, for a greater aggregate principal amount than the amount in respect
of which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Administrative Agent among such Banks as nearly as possible
(in multiples of $1,000,000 (or the Foreign Currency Equivalent thereof, in the
case of Money Market Loans to be denominated in a Foreign Currency), as the
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Administrative Agent of
the amounts of Money Market Loans shall be conclusive in the absence of manifest
error.
SECTION 2.4.    Notice to Banks; Funding of Loans. (a) Upon receipt of a Notice
of Borrowing, the Administrative Agent shall promptly notify each Bank of the
contents thereof and of such Bank’s share (if any) of such Borrowing and such
Notice of Borrowing shall not thereafter be revocable by the requesting Borrower
or Additional Borrower, as the case may be. Each Bank at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Bank to make
such Loan (subject to the provision by such branch or Affiliate, prior to such
branch or Affiliate receiving any payments pursuant to the Loan Documents, of
any documentation required pursuant to Section 2.15); provided that any exercise
of such option shall not affect the obligation of the applicable Borrower or the
applicable Additional Borrower to repay such Loan in accordance with the terms
of this Agreement.
(b)     Not later than 12:30 P.M. (New York City time or London time, as
applicable) on the date of each Borrowing, each Bank participating therein shall
(except as





--------------------------------------------------------------------------------

29


provided in subsection (c) of this Section) make available its share of such
Borrowing, in Federal or other funds immediately available in New York City or
in London, as applicable, to the Administrative Agent at its address specified
in or pursuant to Section 9.1 (or, in the case of any Borrowing denominated in a
Foreign Currency, at such other address as the Administrative Agent may specify
from time to time by written notice to the Lead Borrower and the Banks). Unless
the Administrative Agent determines that any applicable condition specified in
Article III has not been satisfied, the Administrative Agent will make the funds
so received from the Banks available in like funds to the applicable Borrower or
the applicable Additional Borrower, as the case may be, at the Administrative
Agent’s aforesaid address. If any Bank makes a new Loan hereunder on a day on
which the applicable Borrower or the applicable Additional Borrower, as the case
may be, is to repay all or any part of an outstanding Loan from such Bank, such
Bank shall apply the proceeds of its new Loan to make such repayment and only an
amount equal to the difference (if any) between the amount being borrowed and
the amount being repaid shall be made available by such Bank to the
Administrative Agent as provided in this subsection (b), or remitted by the
applicable Borrower or the applicable Additional Borrower to the Administrative
Agent as provided in Section 2.12, as the case may be.
(c)     Unless the Administrative Agent shall have received notice from a Bank
prior to the date (or, if a Base Rate Borrowing, the time) of any Borrowing that
such Bank will not make available to the Administrative Agent such Bank’s share
of such Borrowing, the Administrative Agent may assume that such Bank has made
such share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (b) of this Section 2.4 and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower or the applicable Additional Borrower, as the case may be, on such date
a corresponding amount. If and to the extent that such Bank shall not have so
made such share available to the Administrative Agent, such Bank and such
Borrower or such Additional Borrower, as the case may be, severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower or such Additional Borrower, as the case may be,
until the date such amount is repaid to the Administrative Agent, at a rate per
annum equal to (i) in the case of amounts denominated in Dollars, the daily
average NYFRB Rate, and (ii) in the case of amounts denominated in a Foreign
Currency, the daily average cost of funding such amount (as reasonably
determined by the Administrative Agent). A certificate of the Administrative
Agent submitted to any Bank with respect to any amounts owing under this
paragraph shall be conclusive in the absence of manifest error. If such Bank
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Bank’s Loan included in such Borrowing for
purposes of this Agreement.
SECTION 2.5.    Evidence of Debt. (a) Each Bank shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrowers and any Additional Borrower to such Bank resulting from the Loans of
such Bank from time to time, including the amounts of principal and interest
payable and paid to such Bank from time to time under this Agreement.
(b)     The Administrative Agent shall maintain the Register pursuant to
Section 9.6(g), and a subaccount therein for each Bank, in which shall be
recorded (i) the amount of each Loan made hereunder and each Interest Period
applicable thereto, (ii) the amount of any





--------------------------------------------------------------------------------

30


principal or interest due and payable or to become due and payable from the
Borrowers and any Additional Borrower to each Bank hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the
Borrowers and any Additional Borrower and each Bank’s share thereof.
(c)     The entries made in the Register and the accounts of each Bank
maintained pursuant to Section 2.5(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers and any Additional Borrower therein recorded;
provided, however, that the failure of any Bank or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrowers or any Additional Borrower to
repay (with applicable interest) any Loans made to the Borrowers or such
Additional Borrower by such Bank in accordance with the terms of this Agreement.
(d)     Each Borrower and each Additional Borrower agree that, upon the request
to the Administrative Agent by any Bank, such Borrower or such Additional
Borrower will execute and deliver to such Bank a single Note of such Borrower or
such Additional Borrower, as the case may be, evidencing any Loans of such Bank.
SECTION 2.6.    Maturity of Loans. Each Loan included in any Borrowing shall
mature, and the principal amount thereof shall be due and payable, on the
Termination Date.
SECTION 2.7.    Interest Rates. (a) Each Base Rate Loan shall bear interest on
the outstanding principal amount thereof, for each day from the date such Loan
is made until it becomes due, at a rate per annum equal to the sum of the Base
Rate for such day plus the applicable Base Rate Margin. Such interest shall be
payable quarterly in arrears on the last Domestic Business Day of each calendar
quarter ending on March 31, June 30, September 30 and December 31 of each year
and upon the date of termination of the Commitments in their entirety. The Base
Rate Margin will be (i) initially determined for any Base Rate Loan on the same
date as the relevant Notice of Borrowing for such Base Rate Loan and (ii) reset
on the first Domestic Business Day of each calendar quarter ending on March 31,
June 30, September 30 and December 31 of each year. Any overdue principal of or
interest on any Base Rate Loan shall bear interest, payable on demand, for each
day from and including the date payment thereof was due to but excluding the
date of actual payment, at a rate per annum equal to the sum of 2% plus the rate
otherwise applicable to Base Rate Loans for such day.
(b)     Each Euro-Currency Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of the applicable Euro-Currency Margin plus the applicable
Adjusted London Interbank Offered Rate. Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof. Any
overdue principal of or interest on any Euro-Currency Loan shall bear interest,
payable on demand, for each day from and including the date payment thereof was
due to but excluding the date of actual payment, at a rate per annum equal to
the sum of 2% plus the Euro-Currency Margin plus the Adjusted London Interbank
Offered Rate applicable to such Loan.
(c)     [RESERVED]





--------------------------------------------------------------------------------

31


(d)     Each Money Market LIBOR Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the London Interbank Offered Rate for such
Interest Period (determined in accordance with Section 2.7(b) as if the related
Money Market LIBOR Borrowing were a Committed Euro-Currency Borrowing) plus (or
minus) the Money Market Margin quoted by the Bank making such Loan in accordance
with Section 2.3. Each Money Market Absolute Rate Loan shall bear interest on
the outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.3. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof. Any overdue principal of or interest on any Money Market Loan shall
bear interest, payable on demand, for each day from and including the date
payment thereof was due to but excluding the date of actual payment, at a rate
per annum equal to the sum of 2% plus the Prime Rate for such day.
(e)     The Administrative Agent shall determine each interest rate applicable
to the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrowers and the participating Banks of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.
(f)     Each of “Euro-Currency Margin” and “Commitment Fee Rate” means, for any
day, the percentage set forth below in the column below such term and in the row
corresponding to the “Level” in effect for IR Global on such day:
 
Ratings
Applicable
Euro-Currency Margin
 
Level
Moody’s
S&P
Commitment Fee Rate
I
A3 (or higher)
A- (or higher)
1.000%
0.100%
II
Baa1
BBB+
1.125%
0.125%
III
Baa2
BBB
1.250%
0.150%
IV
Baa3
BBB-
1.500%
0.200%
V
Lower
Lower
1.750%
0.250%

; provided that (i) in the case of split Ratings from S&P and Moody’s, the
Rating to be used to determine the applicable Level shall be the higher of the
two Ratings, or if the Ratings differ by more than one Level as indicated above,
the Rating to be used to determine the applicable Level shall be the Rating one
below the higher of the two Ratings, (ii) if only one Rating exists, the
applicable Euro-Currency Margin and the Commitment Fee Rate shall be determined
by reference to the Level corresponding to the available Rating, (iii) if no
Ratings exist, the applicable Level shall be Level V and (iv) if any Rating
shall be changed (other than as a result of a change in the rating system of the
applicable rating agency), such change shall be effective as of the date on
which it is first announced by the rating agency making such change. Each such
change in the applicable Euro-Currency Margin or the Commitment Fee Rate shall
apply to all outstanding Euro-Currency Loans and Base Rate Loans and to all
commitment fees accruing during the period commencing on the effective date of
such change and ending on the date immediately preceding the effective date of
the next such change. If the rating system of any rating agency described in
this Section 2.7(f) shall change or if any such rating agency shall





--------------------------------------------------------------------------------

32


cease to be in the business of rating corporate debt obligations or the Ratings
from any such rating agency shall become otherwise generally unavailable, the
Borrowers and the Banks party hereto shall negotiate in good faith to amend the
references to specific Ratings in this Section 2.7(f) to reflect such changed
rating system or the unavailability of ratings from such rating agency.
SECTION 2.8.    Fees. (a) The Borrowers shall pay to the Administrative Agent
for the account of the Banks a commitment fee, which shall accrue at the
applicable Commitment Fee Rate, as set forth in Section 2.7(f), on the daily
unused amount of the Commitment of each Bank during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates. Accrued commitment fees shall be payable quarterly in arrears on
each March 31, June 30, September 30 and December 31 of each year, commencing on
the first such date to occur after the date of this Agreement, and upon the date
of termination of the Commitments in their entirety. All commitment fees shall
be computed on the basis of a year of 360 days, and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
(b)     The Borrowers agree to pay to the Administrative Agent for the account
of each Bank a participation fee, payable in Dollars, with respect to its
participations in Letters of Credit, which shall accrue at the applicable
Euro-Currency Margin as set forth in Section 2.7(f) on the average daily amount
of the Dollar Equivalent of such Bank’s LC Exposure during the period from and
including the Effective Date to but excluding the later of the date on which
such Bank’s Commitment terminates and the date on which such Bank ceases to have
any LC Exposure. The Borrowers also agree to pay to each Issuing Bank a fronting
fee, which shall accrue at a rate of 0.125% per annum or at such rate as shall
be mutually agreed upon by the Borrowers and such Issuing Bank on the daily
aggregate face amount of outstanding Letters of Credit issued by such Issuing
Bank during the period from and including the Effective Date to but excluding
the later of the date of termination of the Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Domestic Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
SECTION 2.9.    Optional Termination or Reduction of Commitments. During the
Availability Period, the Borrowers may, upon at least three Domestic Business
Days’ notice to the Administrative Agent (which shall give prompt notice thereof
to each Bank), (a) terminate the Commitments at any time, if no Loans are
outstanding at such time or (b) ratably reduce from time to time by a minimum
aggregate amount of $5,000,000 (or the Foreign Currency Equivalent thereof, in
the case of Euro Loans) or any multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Euro Loans) in excess thereof, the aggregate
amount of the





--------------------------------------------------------------------------------

33


Commitments; provided that any outstanding principal amount of Loans that would
exceed the aggregate amount of the Commitments after any such reduction must be
prepaid at the time of such reduction, together with any related amounts payable
under Section 2.13 in connection therewith. Any termination or reduction of the
Commitments shall be permanent.
SECTION 2.10.    Mandatory Termination of Commitments; Mandatory Prepayments.
(a) The Commitments shall terminate on the Termination Date, and any Loans then
outstanding (together with accrued interest thereon) shall be due and payable on
such date.
(b)     If, on any day, the Dollar Equivalent of Revolving Exposure exceeds 105%
of the aggregate Commitments on such date, the Borrowers and any Additional
Borrowers shall, within five Euro-Currency Business Days, prepay sufficient
outstanding Loans in an aggregate principal amount (together with interest
accrued to the date of such prepayment on the principal so prepaid and any
amounts payable under Section 2.13 in connection therewith) such that, after
giving effect thereto, the Dollar Equivalent of Revolving Exposure does not
exceed the aggregate Commitments on such date. If, on the last day of any
Interest Period for any Borrowing, the Dollar Equivalent of Revolving Exposure
exceeds the aggregate Commitments on such date, the Borrowers and any Additional
Borrowers shall, within five Euro-Currency Business Days, prepay sufficient
outstanding Loans in an aggregate principal amount (together with interest
accrued to the date of such prepayment on the principal so prepaid and any
amounts payable under Section 2.13 in connection therewith) such that, after
giving effect thereto, the Dollar Equivalent of Revolving Exposure does not
exceed the aggregate Commitments on such date; provided that the aggregate
principal amount of the prepayment required pursuant to this sentence on any
such occasion shall not exceed the aggregate principal amount of such Borrowing.
Each such mandatory prepayment shall be applied to prepay ratably the Loans of
the several Banks included in each Borrowing so prepaid.
SECTION 2.11.    Optional Prepayments. (a) Any Borrower or any Additional
Borrower may (i) upon at least one Domestic Business Day’s notice to the
Administrative Agent, prepay any Base Rate Borrowing (or any Money Market
Borrowing bearing interest at the Base Rate pursuant to Section 8.1) and
(ii) upon at least three Euro-Currency Business Days’ notice to the
Administrative Agent, subject to Section 2.13, prepay any Euro-Currency
Borrowing, in whole at any time, or from time to time in part, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and any amounts payable under Section 2.13 in connection
therewith; provided that any such partial prepayment shall be in the amount of
$5,000,000 (or the Foreign Currency Equivalent thereof, in the case of Foreign
Currency Loans) or any multiple of $1,000,000 (or the Foreign Currency
Equivalent thereof, in the case of Foreign Currency Loans) in excess thereof.
Each such optional prepayment shall be applied to prepay ratably the Loans of
the several Banks included in such Borrowing.
(b)     Except as provided in clause (i) of Section 2.11(a), the Borrowers and
any Additional Borrowers may not prepay all or any portion of the principal
amount of any Money Market Loan prior to the maturity thereof.
(c)     Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s





--------------------------------------------------------------------------------

34


ratable share (if any) of such prepayment, and such notice shall not thereafter
be revocable by the applicable Borrower or the applicable Additional Borrower,
as the case may be.
SECTION 2.12.    General Provisions as to Payments. (a) The Borrowers and each
Additional Borrower, as applicable, shall make each payment required to be made
by it hereunder (whether of principal, interest on the Loans, fees or amounts
payable under Section 2.13, 2.15, 2.17, 8.3 or 9.3, or otherwise) without
set-off, counterclaim or deduction of any kind (in each case, unless required by
law or otherwise by this Agreement), not later than 12:00 noon (New York City
time) on the date when due, in Federal or other funds immediately available in
New York City, to the Administrative Agent at its New York address referred to
in Section 9.1, except that payments required to be made directly to any Issuing
Bank shall be so made and payments pursuant to Section 2.13, 2.15, 2.17, 8.3 or
9.3 shall be made directly to the Persons entitled thereto; provided that any
such payments made in respect of Euro Loans or other Loans denominated in a
Foreign Currency shall be made not later than 12:00 noon (London time) on the
date when due, in funds immediately available in London in the applicable
Foreign Currency, to the Administrative Agent at its London address referred to
in Section 9.1. The Administrative Agent will promptly distribute to each Bank
its ratable share of each such payment received by the Administrative Agent for
the account of the Banks. Whenever any payment of principal of, or interest on,
the Base Rate Loans or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Currency Loans shall be due on a day which is not a
Euro-Currency Business Day, the date for payment thereof shall be extended to
the next succeeding Euro-Currency Business Day unless such Euro-Currency
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euro-Currency Business Day. Whenever any
payment of principal of, or interest on, the Money Market Loans shall be due on
a day which is not a Euro-Currency Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Currency Business Day; provided
that in the case of Money Market Loans denominated in Dollars, whenever any
payment of principal of, or interest on, such Dollar-denominated Money Market
Loans shall be due on a day which is not a Domestic Business Day, the date for
payment thereof shall be extended to the next succeeding Domestic Business Day.
If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.
(b)     Unless the Administrative Agent shall have received notice from the
relevant Borrower or the relevant Additional Borrower prior to the date on which
any payment is due to the Banks hereunder that such Borrower or such Additional
Borrower will not make such payment in full, the Administrative Agent may assume
that such Borrower or such Additional Borrower has made such payment in full to
the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
such Borrower or such Additional Borrower shall not have so made such payment,
each Bank shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the date such Bank
repays such amount to the Administrative Agent, at a rate per annum equal to
(i) in the case of amounts denominated in Dollars, the daily average NYFRB





--------------------------------------------------------------------------------

35


Rate, and (ii) in the case of amounts denominated in a Foreign Currency, the
daily average cost of funding such amount (as determined by the Administrative
Agent).
SECTION 2.13.    Funding Losses. If any Borrower or any Additional Borrower
makes any payment of principal with respect to any Fixed Rate Loan (pursuant to
Section 2.11, Article VI or VIII or otherwise, but not pursuant to Section 8.2)
on any day other than the last day of the Interest Period applicable thereto,
if any Borrower or any Additional Borrower fails to borrow any Fixed Rate Loans
after notice has been given to any Bank in accordance with Section 2.4(a) or
2.19 or if any Borrower or any Additional Borrower fails to prepay any Fixed
Rate Loans after notice has been given to any Bank in accordance with
Section 2.11(c), such Borrower or such Additional Borrower shall reimburse each
Bank within 30 days after demand for any resulting loss or expense incurred by
it (or by an existing or prospective Participant in the related Loan), including
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow or prepay; provided that such Bank shall have delivered to
such Borrower or such Additional Borrower a certificate setting forth the
calculation of the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.
SECTION 2.14.    Computation of Interest and Fees. Interest based on the Prime
Rate and interest and fees based on amounts denominated in English pounds
sterling hereunder shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and paid for the actual number of days elapsed (including
the first day but excluding the last day). Except as set forth in Section 2.8,
all other interest and fees shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day).
SECTION 2.15.    Taxes. (a) Any and all payments by or on account of any
obligation of each Borrower and each Additional Borrower hereunder shall be made
free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if a Borrower or such Additional Borrower shall be required
by applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), the Administrative Agent or the applicable
Bank receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower or such Additional Borrower shall make
such deductions and (iii) such Borrower or such Additional Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(b)     In addition, the Borrowers and each Additional Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)     Each Borrower and each Additional Borrower shall indemnify the
Administrative Agent and each Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Bank, as the case may be, on or with respect to
any payment by or on account of any obligation of such Borrower or such
Additional Borrower hereunder (including Indemnified Taxes or Other Taxes





--------------------------------------------------------------------------------

36


imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Borrower or any Additional Borrower by a Bank or by the Administrative Agent, on
its own behalf or on behalf of any Bank, shall be conclusive absent manifest
error.
(d)     Each Bank shall severally indemnify the Administrative Agent,
within 10 days after written demand therefor, for (i) the full amount of any
Taxes attributable to such Bank (but, in the case of Indemnified Taxes or Other
Taxes, only to the extent that a Borrower or an Additional Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes, and without limiting the obligation of each Borrower and each Additional
Borrower to do so) and (ii) any Taxes attributable to such Bank’s failure to
comply with the provisions of Section 9.6(b) relating to the maintenance of a
Participant Register, in each case, that are paid or payable by the
Administrative Agent in connection with any Loan Documents and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the applicable Bank by the Administrative Agent shall
be conclusive absent manifest error. Each Bank hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Document or otherwise payable by the Administrative
Agent to the Bank from any other source against any amount due to the
Administrative Agent under this paragraph (d).
(e)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower or any Additional Borrower to a Governmental Authority, such
Borrower or Additional Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f)     Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to any Borrower, any Additional Borrower and the Administrative Agent,
at the time or times reasonably requested by any Borrower, any Additional
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by any Borrower, any Additional Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
reasonably requested by any Borrower, any Additional Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by any Borrower, any Additional Borrower
or the Administrative Agent as will enable any Borrower, any Additional Borrower
or the Administrative Agent to determine whether or not such Bank is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.15(f)(i), (f)(ii) and (f)(iv) below) shall not be
required if in the Bank’s reasonable judgment such completion, execution or
submission would subject such Bank to any material unreimbursed cost or expense
or would





--------------------------------------------------------------------------------

37


materially prejudice the legal or commercial position of such Bank. Without
limiting the generality of the foregoing, in the event that any Borrower is a
U.S. Person,
(i)    any Bank that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. Federal backup
withholding tax;
(ii)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(A)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(B)    executed originals of IRS Form W-8ECI;
(C)    in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of any U.S. Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(D)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or
other certification documents from





--------------------------------------------------------------------------------

38


each beneficial owner, as applicable; provided that if the Foreign Bank is a
partnership and one or more direct or indirect partners of such Foreign Bank are
claiming the portfolio interest exemption, such Foreign Bank may provide a U.S.
Tax Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such direct and indirect partner;
(iii)    any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(iv)     if a payment made to a Bank under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Bank fails to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Bank shall deliver to the Withholding Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment; provided,
that solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)     If the Administrative Agent or any Bank determines, in its sole,
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by a Borrower or any Additional Borrower or
with respect to which a Borrower or any Additional Borrower has paid additional
amounts pursuant to this Section, it shall pay over such refund to such Borrower
or Additional Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower or Additional Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Bank and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that





--------------------------------------------------------------------------------

39


such Borrower or Additional Borrower, upon the request of the Administrative
Agent or such Bank, agrees to repay the amount paid over to such Borrower or
Additional Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Bank in
the event the Administrative Agent or such Bank is required to repay such refund
to such Governmental Authority. This Section shall not be construed to require
the Administrative Agent or any Bank to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers, any Additional Borrower or any other Person.
(h)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)     Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(j)     Defined Terms. For purposes of this Section 2.15, the term “Bank”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.16.    Additional Borrowers. (a) On or after the Effective Date, the
Lead Borrower may designate any wholly-owned Subsidiary of IR Parent as an
Additional Borrower by delivery to the Administrative Agent, at least ten
Domestic Business Days prior to such designation, of (i) an Additional Borrower
Agreement executed by such Subsidiary, the Guarantors and the Borrowers,
substantially in the form of Exhibit H hereto (each, an “Additional Borrower
Agreement”) and (ii) a favorable written opinion (addressed to the
Administrative Agent and the Banks) of counsel of such Subsidiary or
Subsidiaries (which opinion shall be reasonably satisfactory to the
Administrative Agent). Upon delivery of the above-mentioned documents, such
Subsidiary shall for all purposes of this Agreement be an





--------------------------------------------------------------------------------

40


Additional Borrower and a party to this Agreement. Promptly following receipt of
any Additional Borrower Agreement, the Administrative Agent shall send a copy
thereof to each Bank.
(b)     As soon as practicable after receiving notice from the Lead Borrower or
the Administrative Agent of the Lead Borrower’s intent to designate a Subsidiary
as an Additional Borrower, and in any event within five Domestic Business Days
of receipt of such notice from the Lead Borrower or the Administrative Agent,
for an Additional Borrower that is organized under the laws of a jurisdiction
other than of the United States of America, or a political subdivision thereof,
of Ireland or of the Grand Duchy of Luxembourg, any Bank that may not legally
lend to, establish credit for the account of and/or do any business whatsoever
with such Additional Borrower or with Persons in the jurisdiction of such
Additional Borrower directly or through an Affiliate of such Bank (a “Protesting
Bank”), as provided in Section 2.4(a), shall so notify the Lead Borrower and the
Administrative Agent in writing. With respect to each Protesting Bank, the Lead
Borrower shall, effective on or before the date that such Additional Borrower
shall have the right to borrow hereunder, either (i) notify the Administrative
Agent and such Protesting Bank that the Commitments of such Protesting Bank
shall be terminated; provided that such Protesting Bank shall have received
payment of an amount equal to the outstanding principal of its Loans and/or
unreimbursed Letters of Credit obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, (ii) substitute such
Protesting Bank in accordance with the provisions of Section 8.5 hereof or
(iii) cancel the request to designate such Subsidiary as an “Additional
Borrower” hereunder.
SECTION 2.17.    Additional Borrower Costs. (a) If the cost to any Bank of
making or maintaining any Loan to an Additional Borrower is increased, or the
amount of any sum received or receivable by any Bank (or its Applicable Lending
Office) is reduced, by an amount deemed by such Bank to be material, by reason
of the fact that such Additional Borrower is organized under the laws of, or
principally conducts its business in, a jurisdiction or jurisdictions outside
the United States of America, the Borrowers and such Additional Borrower shall
indemnify such Bank for such increased cost or reduction within 30 days after
demand by such Bank (with a copy to the Administrative Agent). A certificate of
such Bank claiming compensation under this subsection (a) and setting forth the
additional amount or amounts to be paid to it hereunder, together with
calculations in reasonable detail supporting such amounts, shall be conclusive
in the absence of clearly demonstrable error. Except for increased costs or
reductions in amounts receivable required by applicable law or regulation in
existence at the time that an Additional Borrower joins this Agreement and
notified to the Lead Borrower at least two Domestic Business Days prior to the
effectiveness of the designation of the applicable Additional Borrower, no such
compensation may be claimed (i) in respect of any Committed Loan for any period
prior to the date 60 days before the date of notice by such Bank to the Lead
Borrower of its intention to make claims therefor (except that, if the
applicable event giving rise to such increased costs or reductions is
retroactive, then the 60-day period referred to above shall be extended to
include the period of retroactive effect thereof) or (ii) to the extent such
Bank was aware of such cost or reduction at the time the related Loan was made.
(b)     Each Bank will promptly notify the Lead Borrower and the Administrative
Agent of any event of which it has knowledge that will entitle such Bank to
additional interest or payments pursuant to the foregoing subsection (a) and
will designate a different Applicable





--------------------------------------------------------------------------------

41


Lending Office, if, in the judgment of such Bank, such designation will avoid
the need for, or reduce the amount of, such compensation and will not be
otherwise disadvantageous to such Bank.
SECTION 2.18. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower or any Additional Borrower may request
the issuance of Letters of Credit for its own account, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by any Borrower or any Additional Borrower to, or entered into by any
Borrower or any Additional Borrower with, any Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything contained in any form of letter of credit application
or other agreement submitted by any Borrower or any Additional Borrower to, or
entered into by any Borrower or any Additional Borrower with, any Issuing Bank
relating to any Letter of Credit, the aggregate face amount of outstanding
Letters of Credit issued by JPMorgan Chase Bank, N.A. shall not exceed
$75,000,000 at any time without its consent, and the aggregate face amount of
outstanding Letters of Credit issued by Citibank, N.A. shall not exceed
$75,000,000 at any time without its consent.
(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), any Borrower or any Additional
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by such Issuing
Bank) to the applicable Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Domestic Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit shall be denominated, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, such Borrower or such Additional Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit such Borrower or such Additional
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the Dollar Equivalent of the
LC Exposure at such time shall not exceed $150,000,000, (ii) the aggregate face
amount of outstanding Letters of Credit issued by each of JPMorgan Chase Bank,
N.A. and Citibank, N.A. shall not exceed respective amounts set forth in the
last sentence of Section 2.18(a) and (iii) the sum of the Dollar Equivalent of
the aggregate outstanding principal amount of the Loans plus the Dollar
Equivalent of the LC Exposure, in each case at such time shall not exceed the
total Commitments. No Issuing Bank shall issue, amend, renew or extend a Letter
of Credit if notice has been given to such Issuing Bank by the Administrative
Agent or the Required Banks that a Default or Event of Default has occurred and





--------------------------------------------------------------------------------

42


is continuing. The Issuing Banks shall provide to the Administrative Agent and,
in turn, the Administrative Agent shall provide to the Banks a monthly update,
in accordance with customary practices, of total LC Exposures, it being
understood that the obligations of the Banks shall not be subject to the receipt
of such update.
(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
earlier of (i) one year after the date of issuance and (ii) the close of
business on the date that is five Domestic Business Days prior to the
Termination Date.
(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Banks, the Issuing Bank
that is the issuer of such Letter of Credit hereby grants to each Bank, and each
Bank hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Bank’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Bank hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the applicable
Issuing Bank, such Bank’s Applicable Percentage of the Dollar Equivalent of each
LC Disbursement made by such Issuing Bank and not reimbursed by any Borrower or
any Additional Borrower, as applicable, on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower or any Additional Borrower for any reason. Each Bank
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)     Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, a Borrower or any Additional Borrower, as
applicable, shall reimburse such LC Disbursement by paying to the Administrative
Agent an amount equal to such LC Disbursement in Dollars or (subject to the
immediately succeeding sentence) the applicable Foreign Currency, not later than
12:00 noon (New York City time) on the Domestic Business Day immediately
following the Domestic Business Day that such LC Disbursement is made (the
“Disbursement Date”), if such Borrower or such Additional Borrower shall have
received notice of such LC Disbursement prior to 3:00 P.M. (New York City time)
on the Disbursement Date, or, if such notice has not been received by such
Borrower or such Additional Borrower prior to such time on such date, then not
later than 12:00 noon (New York City time) on (i) the Domestic Business Day
immediately following the Domestic Business Day that such Borrower or such
Additional Borrower, as applicable, receives such notice, if such notice is
received prior to 3:00 P.M. (New York City time) on the day of receipt, or
(ii) within two Domestic Business Days immediately following the day that such
Borrower or such Additional Borrower receives such notice, if such notice is not
received prior to 3:00 P.M. (New York City time) on the day of receipt; provided
that, if such LC Disbursement is not less than $10,000,000 (or the equivalent
amount in a Foreign Currency), such Borrower or such Additional Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.2 or 2.3 that such payment be financed with a Base Rate Loan,
Euro-Currency Loan or Money Market Loan in an





--------------------------------------------------------------------------------

43


equivalent amount and, to the extent so financed, such Borrower’s or such
Additional Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Base Rate Loan, Euro-Currency Loan or Money Market
Loan. If any Borrower or any Additional Borrower fails to make such payment when
due, (i) if such payment relates to a Letter of Credit denominated in a Foreign
Currency, automatically and with no further action required, such Borrower’s or
such Additional Borrower’s obligation to reimburse the applicable
LC Disbursement shall be permanently converted into an obligation to reimburse
the Dollar Equivalent, calculated using the Exchange Rates on the date when such
payment was due, of such LC Disbursement and (ii) the Administrative Agent shall
notify each Bank of the applicable LC Disbursement, the Dollar Equivalent
thereof (if such LC Disbursement relates to a Letter of Credit denominated in a
Foreign Currency) and the payment then due from any Borrower or any Additional
Borrower in respect thereof and such Bank’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Bank shall pay to the
Administrative Agent in Dollars its Applicable Percentage of the payment then
due from any Borrower or any Additional Borrower (determined as provided in
clause (i) of the immediately preceding sentence, if such payment relates to a
Letter of Credit denominated in a Foreign Currency), in the same manner as
provided in Section 2.4 with respect to Loans made by such Bank (and Section 2.4
shall apply, mutatis mutandis, to the payment obligations of the Banks), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank in
Dollars the amounts so received by it from the Banks. Promptly following receipt
by the Administrative Agent of any payment from any Borrower or any Additional
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Banks have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Banks and such Issuing Bank as their interests may appear. Any payment made
by a Bank pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement (other than the funding of a Base Rate Loan, Euro-Currency Loan
or Money Market Loan as contemplated above) shall not constitute a Loan and
shall not relieve any Borrower or any Additional Borrower of its obligation to
reimburse such LC Disbursement.
(f)     Obligations Absolute. The Borrowers’ or Additional Borrower’s, as
applicable, obligation to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by an Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, any
Borrower’s or any Additional Borrower’s obligations hereunder. None of the
Administrative Agent, the Banks, the Issuing Banks, or any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any





--------------------------------------------------------------------------------

44


draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to any Borrower or
any Additional Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by any
Borrower and any Additional Borrower to the extent permitted by applicable law)
suffered by any Borrower or any Additional Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined in a final, non-appealable judgment by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)     Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower or the applicable Additional
Borrower, as the case may be, by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower or such Additional Borrower of its
obligation to reimburse such Issuing Bank and the Banks with respect to any such
LC Disbursement.
(h)     Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless any Borrower or any Additional Borrower, as applicable, shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that such
Borrower or such Additional Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans pursuant to Section 2.7;
provided that, if such Borrower or such Additional Borrower, as applicable,
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then the rate applicable to overdue Base Rate Loans pursuant to
the last sentence of Section 2.7(a) shall apply; provided further that, in the
case of any LC Disbursement made under a Letter of Credit denominated in a
Foreign Currency, the amount of interest due with respect thereto shall (i) in
the case of any LC Disbursement that is reimbursed on or before the due date
therefor, (A) be payable in the applicable Foreign Currency and (B) bear
interest at the rate per annum then applicable to Euro-Currency Loans pursuant
to Section 2.7 and (ii) in the case of any LC Disbursement that is reimbursed
after the due date therefor, (A) be payable in Dollars, (B) accrue on the Dollar
Equivalent, calculated using the Exchange Rates on the date such LC Disbursement
was made, of such LC Disbursement and (C) bear interest at the rate per





--------------------------------------------------------------------------------

45


annum then applicable to Base Rate Loans, subject to the last sentence of
Section 2.7(a). Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Bank pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Bank to
the extent of such payment.
(i)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Domestic Business Day that any Borrower or any Additional
Borrower receives notice from the Administrative Agent or the Required Banks
(or, if the maturity of the Loans has been accelerated, Banks with the Dollar
Equivalent of LC Exposure representing greater than 51% of the Dollar Equivalent
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, such Borrower or such Additional Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Banks, an amount in Dollars and in cash equal to the
Dollar Equivalent of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the (i) portions of such amount attributable to
undrawn Letters of Credit denominated in a Foreign Currency or LC Disbursements
in a Foreign Currency that such Borrower or such Additional Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable in
Dollars, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to such Borrower or such Additional Borrower
described in clause (f) or (g) of Section 6.1. For the purposes of this
paragraph, the Dollar Equivalent of LC Exposure shall be calculated using the
Exchange Rates on the date that notice demanding cash collateralization is
delivered to the applicable Borrower or Additional Borrower. Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of such Borrower or such Additional Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made in Permitted Investments at such Borrower’s or such Additional
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of such Borrower or such Additional Borrower for the
LC Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Banks with LC Exposure representing greater than
51% of the total LC Exposure), be applied to satisfy other obligations of such
Borrower or such Additional Borrower under this Agreement. If any Borrower or
any Additional Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to such Borrower or such
Additional Borrower within three Domestic Business Days after all Events of
Default have been cured or waived.
(j)     Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 6.1, all amounts (i) that any Borrower
or any Additional Borrower is at the time, or thereafter becomes, required to
reimburse or otherwise pay to the Administrative Agent in respect of
LC Disbursements made under any Letter of Credit denominated in a Foreign
Currency (other than amounts in respect of which such Borrower or such
Additional Borrower has deposited cash collateral pursuant to Section 2.18(i),
if such cash





--------------------------------------------------------------------------------

46


collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Banks are at the time, or thereafter
become, required to pay to the Administrative Agent and the Administrative Agent
is at the time, or thereafter becomes, required to distribute to the applicable
Issuing Bank pursuant to Section 2.18(e) in respect of unreimbursed
LC Disbursements made under any Letter of Credit denominated in a Foreign
Currency and (iii) of each Bank’s participation in any Letter of Credit
denominated in a Foreign Currency under which an LC Disbursement has been made
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, calculated using the Exchange Rates on such date (or in the
case of any LC Disbursement made after such date, on the date such
LC Disbursement is made), of such amounts. On and after such conversion, all
amounts accruing and owed to the Administrative Agent, any Issuing Bank or any
Bank in respect of the obligations described in this paragraph shall accrue and
be payable in Dollars at the rates otherwise applicable hereunder.
SECTION 2.19.    Interest Elections. (a) The pricing of the Loans comprising
each Borrowing initially shall be as specified in the applicable Notice of
Committed Borrowing or designated by Section 2.2 and, in the case of a
Euro-Currency Borrowing, shall have an initial Interest Period as specified in
such Notice of Committed Borrowing or designated by Section 2.2. Thereafter, the
applicable Borrower or applicable Additional Borrower may elect to convert such
Borrowing so that it is comprised of Loans with different pricing or to continue
such Borrowing and, in the case of a Euro-Currency Borrowing, may elect Interest
Periods therefor, all as provided in this Section; provided that such Borrower
or such Additional Borrower may not elect to convert any Borrowing denominated
in a Foreign Currency to a Base Rate Borrowing and may not change the currency
of any Borrowing. The applicable Borrower or applicable Additional Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Banks holding the Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.
(b)     To make an election pursuant to this Section, the applicable Borrower or
applicable Additional Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Notice of Committed Borrowing would be
required under Section 2.2 if such Borrower or such Additional Borrower were
requesting a Borrowing comprised of Loans with the pricing resulting from such
election to be made on the effective date of such election. Each such telephonic
interest election request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written interest
election request signed by the applicable Borrower or applicable Additional
Borrower.
(c)     Each telephonic and written interest election request shall specify the
following information:
(i)    the Borrowing to which such interest election request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);





--------------------------------------------------------------------------------

47


(ii)    the effective date of the election made pursuant to such interest
election request, which shall be a Domestic Business Day, in the case of a Base
Rate Borrowing, or a Euro-Currency Business Day, in the case of a Euro-Currency
Borrowing;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Euro-Currency Borrowing; and
(iv)    if the resulting Borrowing is a Euro-Currency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such interest election request requests a Euro-Currency Borrowing but
does not specify an Interest Period, then the applicable Borrower or applicable
Additional Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
(d)     Promptly following receipt of an interest election request, the
Administrative Agent shall advise each Bank of the details thereof and of such
Bank’s portion of each resulting Borrowing.
(e)     If any Borrower fails to deliver a timely interest election request with
respect to a Euro-Currency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Euro-Currency Borrowing with an Interest Period of one month. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Banks,
so notifies the applicable Borrower or applicable Additional Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Euro-Currency Borrowing and (ii) unless repaid,
each Euro-Currency Borrowing shall be converted to a Base Rate Borrowing at the
end of the Interest Period applicable thereto.
SECTION 2.20.    Defaulting Banks. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Banks become Defaulting Banks, then,
upon notice to such effect by the Administrative Agent (which notice shall be
given promptly after the Administrative Agent becomes aware that any Bank shall
have become a Defaulting Bank, including as a result of being advised thereof by
any Issuing Bank or the Lead Borrower), the following provisions shall apply for
so long as any such Bank is a Defaulting Bank:
(i)    no commitment fee shall accrue on the unused amount of any Commitment of
any Defaulting Bank pursuant to Section 2.8(a);
(ii)    the Commitment and Revolving Exposure of each Defaulting Bank shall be
disregarded in determining whether the requisite Banks shall have taken any
action hereunder or under any other Loan Document (including any consent to any
waiver, amendment or other modification pursuant to Section 9.5); provided that
any waiver, amendment, or other modification that, disregarding the effect of
this clause (ii), requires the consent of each Bank directly affected thereby
pursuant to clause (a), (b) or (c) of Section 9.5 shall continue to require





--------------------------------------------------------------------------------

48


the consent of each Defaulting Bank directly affected thereby in accordance with
the terms hereof; provided, further, that any waiver, amendment or other
modification of this Section 2.20(a)(ii) or clause (a), (b) or (c) of
Section 9.5 at any time that a Bank is a Defaulting Bank shall require the
consent of such Defaulting Bank if such Defaulting Bank would be directly
adversely affected thereby;
(iii)    if any LC Exposure exists at the time any Bank becomes a Defaulting
Bank (each Letter of Credit to which such LC Exposure is attributable being
referred to as a “Reallocated Letter of Credit”), then:
(A)    subject to clause (B) below, the participation of each Non-Defaulting
Bank in each Reallocated Letter of Credit shall be adjusted to be determined
under Section 2.18(d) on the basis of such Bank’s Adjusted Applicable Percentage
(and all references in Section 2.18 to “Applicable Percentage” shall be deemed
to be references to “Adjusted Applicable Percentage”);
(B)    notwithstanding the foregoing:
(1)    if any Bank that becomes a Defaulting Bank shall be an Issuing Bank or an
Affiliate thereof, no adjustment shall be made pursuant to clause (A) above with
respect to participations in any Letter of Credit issued by such Issuing Bank;
(2)    if all the Defaulting Banks’ Applicable Percentage of the LC Exposure
attributable to the Reallocated Letters of Credit (the “Defaulting Bank
LC Exposure”) exceeds the unused portion of the Commitments of the
Non-Defaulting Banks as of the time the adjustments are to be made pursuant to
clause (A) above (such unused portion being referred to as the “Maximum
Incremental Participation Amount”), then the incremental amount of
participations acquired by the Non-Defaulting Banks under clause (A) above (the
“Incremental LC Participations”) shall not exceed at any time the Maximum
Incremental Participation Amount;
(3)    adjustments under Section 2.20(a)(iii)(A) and (B) above shall only be
made to the extent that, after giving effect to such adjustments, the Revolving
Exposure of any Non-Defaulting Bank shall not exceed its Commitment; and
(4)    no adjustment shall be made under Section 2.20(a)(iii)(A) or (B) above
if, at the time such adjustment is made, an Event of Default has occurred and is
continuing;
(C)    if the Defaulting Bank LC Exposure exceeds the Maximum Incremental
Participation Amount, then the applicable Borrower or





--------------------------------------------------------------------------------

49


applicable Additional Borrower shall, within five Domestic Business Days after
receipt of written notice to that effect from the Administrative Agent, cash
collateralize the Reallocated Letters of Credit (in a manner and under
documentation reasonably satisfactory to the Administrative Agent) in an
aggregate amount equal to the excess, if any, of the Defaulting Bank LC Exposure
over the Maximum Incremental Participation Amount or, if agreed to by the
applicable Issuing Bank, enter into other arrangements with respect to the
Reallocated Letters of Credit on terms mutually agreed between such Issuing Bank
and the applicable Borrower or applicable Additional Borrower;
(D)    if any Reallocated Letter of Credit shall have been cash collateralized
by the applicable Borrower or applicable Additional Borrower pursuant to clause 
(C) above, then (x) the applicable Borrower or applicable Additional Borrower
shall not be required to pay any letter of credit participation fees pursuant to
Section 2.8(b) with respect to the portion of such Reallocated Letter of Credit
that is so cash collateralized and (y) to the extent any letter of credit
participation fees are not required to be paid by reason of clause (x) above,
the reduction in the amount of such fees shall be allocated to the Defaulting
Banks;
(E)    if an adjustment shall have been made pursuant to clause (A) above to the
participations of the Non-Defaulting Banks in Reallocated Letters of Credit,
then the letter of credit participation fees that would otherwise have been
payable to the Banks that are Defaulting Banks pursuant to Section 2.8(b) with
respect to the portion of such Reallocated Letters of Credit equal to the
Incremental LC Participations therein shall instead accrue for the accounts of,
and be payable to, the Banks that are Non-Defaulting Banks in accordance with
their Adjusted Applicable Percentages;
(F)    if the Defaulting Bank LC Exposure at any time shall exceed the sum of
the Incremental LC Participations at such time and the portion of the
Reallocated Letters of Credit cash collateralized at such time pursuant to
clause (C) above, then, without prejudice to any rights or remedies of any
Issuing Bank or any Non-Defaulting Bank hereunder, all letter of credit
participation fees payable to the Banks that are Defaulting Banks under
Section 2.8(b) with respect to the portion of the Defaulting Bank LC Exposure
equal to such excess shall instead accrue for the account of, and be payable to,
the applicable Issuing Bank that shall have issued the Reallocated Letters of
Credit; and
(G)    the Revolving Exposure of each Non-Defaulting Bank shall be determined
after giving effect to the Incremental LC Participations acquired by such Bank
under the foregoing clauses of this clause (iii);





--------------------------------------------------------------------------------

50


(iv)    in the event any Letter of Credit shall be issued or amended to increase
the amount thereof, (A) the participations of the Non-Defaulting Banks therein
shall be determined in the manner set forth in clause (iii)(A) above, as if such
Letter of Credit shall have been a Reallocated Letter of Credit, and (B) letter
of credit participation fees that would otherwise have been payable to the Banks
that are Defaulting Banks pursuant to Section 2.8(b) in respect of any such
Letter of Credit shall be subject to clause (iii)(E) above; provided, however,
that, notwithstanding anything to the contrary set forth herein, no Issuing Bank
shall be required to issue, extend, renew or increase the amount of any Letter
of Credit unless it is satisfied that the Defaulting Banks’ Applicable
Percentage of the LC Exposure attributable to such Letter of Credit will be
entirely covered by participations therein of the Non-Defaulting Banks and/or
cash collateral or other arrangements satisfactory to such Issuing Bank provided
by the applicable Borrower or applicable Additional Borrower (in a manner and
under documentation satisfactory to such Issuing Bank); and
(v)    any amount payable to or for the account of any Defaulting Bank in its
capacity as a Bank hereunder (whether on account of principal, interest, fees or
otherwise, and including any amounts payable to such Defaulting Bank pursuant to
Sections 2.10 and 2.11, but excluding any amounts payable to such Defaulting
Bank pursuant to Sections 2.13, 2.15, 2.17, 8.3 and 9.3) shall, in lieu of being
distributed to such Defaulting Bank, be retained by the Administrative Agent in
a segregated account and, subject to any applicable requirements of law, (A) be
applied, at such time or times as may be determined by the Administrative Agent,
(1) first, to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent hereunder, (2) second, to the payment of any amounts owing
by such Defaulting Bank to each Issuing Bank in respect of such Defaulting
Bank’s participations in Letters of Credit (and to the extent any such amounts
shall have been paid by Non-Defaulting Banks as a result of adjustments pursuant
to clause (iii) above, to reimburse such Non-Defaulting Banks for such amounts),
(3) third, to cash collateralize participation obligations of such Defaulting
Bank in respect of outstanding Letters of Credit (with the concurrent release of
an equivalent amount any cash collateral or other collateral security, if any,
provided by the applicable Borrower pursuant to this Section) and (4) fourth, to
the funding of such Defaulting Bank’s Applicable Percentage of any Borrowing in
respect of which such Defaulting Bank shall have failed to fund such share as
required hereunder, (B) to the extent not applied as aforesaid, be held, if so
determined by the Administrative Agent, as cash collateral for funding
obligations of such Defaulting Bank in respect of future Loans hereunder, (C) to
the extent not applied or held as aforesaid, be applied, pro rata, to the
payment of any amounts owing to any Borrower or the Non-Defaulting Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Borrower or any Non-Defaulting Bank against such Defaulting Bank as a result of
such Defaulting Bank’s breach of its obligations hereunder and (D) to the extent
not applied or held as aforesaid, be distributed to such Defaulting Bank or as
otherwise directed by a court of competent jurisdiction.





--------------------------------------------------------------------------------

51


(b)     In the event the Administrative Agent, the Issuing Banks and the
Borrowers shall have agreed that a Bank that is a Defaulting Bank has adequately
remedied all matters that caused such Bank to become a Defaulting Bank, then
(i) such Bank shall cease to be a Defaulting Bank for all purposes hereof,
(ii) the obligations of the Banks to purchase participations in Letters of
Credit under Section 2.18(d) shall be readjusted to be determined on the basis
of such Banks’ Applicable Percentages and (iii) such Bank shall purchase at par
such of the Loans of the other Banks as the Administrative Agent shall determine
to be necessary in order for the Loans to be held by the Banks in accordance
with their Applicable Percentages.
(c)     No Commitment of any Bank shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by any
Borrower and any Additional Borrower of its obligations hereunder and under the
other Loan Documents shall not be excused or otherwise modified as a result of
the operation of this Section. The rights and remedies against a Defaulting Bank
under this Section are in addition to other rights and remedies that any
Borrower, any Additional Borrower, the Administrative Agent, the Issuing Banks
or any Non-Defaulting Bank may have against such Defaulting Bank (and, for the
avoidance of doubt, each Non-Defaulting Bank shall have a claim against any
Defaulting Bank for any losses it may suffer as a result of the operation of
this Section).
SECTION 2.21.    Payments Generally.
(a)     If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed
LC Disbursements, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
(b)     If any Bank shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), until all such unsatisfied obligations have been
discharged, (i) apply any amounts thereafter received by the Administrative
Agent for the account of such Bank to satisfy such Bank’s obligations in respect
of such payment or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such Bank
pursuant to Sections 2.4(b), 2.4(c), 2.12(b), 2.18(d) and 2.18(e), in each case
in such order as shall be determined by the Administrative Agent in its
discretion.
SECTION 2.22.    Extension of Termination Date. (a) On no more than two
occasions, the Borrowers may, by delivery of a Termination Date Extension
Request to the Administrative Agent (which shall promptly deliver a copy thereof
to each Bank) not more than 90 days but not less than 30 days prior to each
anniversary of the Effective Date, request that the Banks extend the
then-existing Termination Date (the “Existing Termination Date”) in accordance
with this Section. Each Termination Date Extension Request shall specify the
date to which the Termination Date is sought to be extended. In the event a
Termination Date Extension





--------------------------------------------------------------------------------

52


Request shall have been delivered by the Borrowers, each Bank shall have the
right to agree to the extension of the Existing Termination Date with regard to
its entire Commitment on the terms and subject to the conditions set forth
therein (each Bank agreeing to the Termination Date Extension Request being
referred to herein as a “Consenting Bank” and each Bank not agreeing thereto
being referred to herein as a “Declining Bank”), which right may be exercised by
written notice thereof delivered to the Borrowers (with a copy to the
Administrative Agent) not later than a day to be agreed upon by the Borrowers
and the Administrative Agent following the date on which the Termination Date
Extension Request shall have been delivered by the Borrowers (it being
understood and agreed that any Bank that shall have failed to exercise such
right as set forth above shall be deemed to be a Declining Bank). If a
Consenting Bank shall have agreed to such Termination Date Extension Request in
respect of Commitments held by them, then, subject to paragraph (c) of this
Section, on the date specified in the Termination Date Extension Request as the
effective date thereof (the “Extension Effective Date”), the Existing
Termination Date of the applicable Commitments shall, as to the Consenting
Banks, be extended to such date as shall be specified therein.
(b)     Notwithstanding the foregoing, the Borrowers shall have the right, in
accordance with the provisions of Sections 2.16(b) and 9.6, at any time prior to
the Existing Termination Date, to replace a Declining Bank with a Bank or other
financial institution that will agree to such Termination Date Extension
Request, and any such replacement Bank shall for all purposes constitute a
Consenting Bank in respect of the Commitment assigned to and assumed by it on
and after the effective time of such replacement.
(c)     If a Termination Date Extension Request has become effective hereunder:
(i)    not later than the fifth Business Day prior to the Existing Termination
Date, the Borrowers shall make prepayments of Loans and shall provide cash
collateral in respect of Letters of Credit in the manner set forth in
Section 2.18(i), such that, after giving effect to such prepayments and such
provision of cash collateral, the Revolving Exposure as of such date will not
exceed the aggregate Commitments of the Consenting Banks extended pursuant to
this Section (and the Borrowers shall not be permitted thereafter to request any
Loan or any issuance, amendment, renewal or extension of a Letter of Credit if,
after giving effect thereto, the Revolving Exposure would exceed the aggregate
amount of the Commitments of such Commitments so extended);
(ii)    on the Existing Termination Date, the Commitment of each Declining Bank
shall, to the extent not assumed, assigned or transferred as provided in
paragraph  (b) of this Section, terminate, and the Borrowers shall repay all the
Loans of each Declining Bank, to the extent such Loans shall not have been so
purchased, assigned and transferred, in each case together with accrued and
unpaid interest and all fees and other amounts owing to such Declining Bank
hereunder, it being understood and agreed that, subject to satisfaction of the
conditions set forth in Section 3.2, such repayments may be funded with the
proceeds of new Borrowings made simultaneously with such repayments by the
Consenting Banks, which such Borrowings shall be made ratably by the Consenting
Banks in accordance with their extended Commitments; and





--------------------------------------------------------------------------------

53


(iii)    notwithstanding the foregoing, no Termination Date Extension Request
shall become effective hereunder unless (A) the Consenting Banks hold a majority
of the then outstanding Commitments and (B) on the Extension Effective Date, the
conditions set forth in Section 3.2 shall be satisfied (with all references in
such Section to a Borrowing being deemed to be references to such Termination
Date Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the chief financial
officer, principal accounting officer, treasurer or controller of the Lead
Borrower, or any other officer performing the duties that are customarily
performed by a chief financial officer, principal accounting officer, treasurer
or controller.
(d)     Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Termination Date in accordance
with the express terms of this Section, or any amendment or modification of the
terms and conditions of the Commitments of the Consenting Banks effected
pursuant thereto, shall be deemed to (i) violate Section 2.21(a) or any other
provision of this Agreement requiring the ratable reduction of Commitments or
the ratable sharing of payments or (ii) require the consent of all Banks or all
affected Banks under Section 9.5.
(e)     The Borrowers, the Administrative Agent and the Consenting Banks may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Termination Date Extension Request that
has become effective in accordance with the provisions of this Section.
ARTICLE III
CONDITIONS
SECTION 3.1.    Effectiveness. This Agreement shall become effective on the date
that each of the following conditions shall have been satisfied (or waived in
accordance with Section 9.5):
(a)    receipt by the Administrative Agent of counterparts hereof signed by each
of the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telecopy or other written confirmation from such
party of execution of a counterpart hereof by such party);
(b)    receipt by the Administrative Agent for the account of each Bank
requesting a Note of a duly executed Note dated on or before the Effective Date
complying with the provisions of Section 2.5;
(c)    receipt by the Administrative Agent of a certificate of the chief
financial officer, the treasurer, an assistant treasurer or appropriate
directors (in the case of IR Lux) of each of IR Parent and each Borrower stating
that the representations and warranties of





--------------------------------------------------------------------------------

54


each of IR Parent and each Borrower set forth in Article IV hereof are true in
all material respects as of the date of such certificate    ;
(d)    receipt by the Administrative Agent of (i) an opinion of Evan M. Turtz,
Vice President and Secretary, of Ingersoll-Rand Company and IR Global, in form
and substance reasonably satisfactory to the Administrative Agent, (ii) an
opinion of Arthur Cox, Irish counsel to IR Parent, in form and substance
reasonably satisfactory to the Administrative Agent and (iii) an opinion of
Loyens & Loeff Luxembourg S.à r.l., Luxembourg counsel to IR Lux, in form and
substance reasonably satisfactory to the Administrative Agent;
(e)    receipt by the Administrative Agent of a certificate of the secretary,
assistant secretary or appropriate directors (in the case of IR Lux and IR Irish
Holdings) or managers (in the case of Ingersoll-Rand Lux International Holding
Company S.à r.l.) of each Borrower and each Guarantor, dated as of the Effective
Date, certifying (i) that attached thereto is a true and complete copy of each
organizational document of such Borrower or such Guarantor certified (to the
extent applicable) as of a recent date by the appropriate Governmental
Authority, (ii) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors or managers (in the case of
Ingersoll-Rand Lux International Holding Company S.à r.l.) of such Borrower or
such Guarantor authorizing (A) the execution, delivery and performance of any
Loan Documents to which such Borrower or such Guarantor is a party and (B) in
the case of a Borrower, the Borrowings hereunder, and, in each case, that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (iii) as to the incumbency and specimen signature of each officer or
appropriate director (in the case of IR Lux and IR Irish Holdings) or manager
(in the case of Ingersoll-Rand Lux International Holding Company S.à r.l.)
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Borrower or such Guarantor (together with a
certificate of another officer as to the incumbency and specimen signature of
the secretary or assistant secretary or appropriate directors (in the case of IR
Lux and IR Irish Holdings) or managers (in the case of Ingersoll-Rand Lux
International Holding Company S.à r.l.) executing the certificate in this
clause (e)) and (iv) that there have been no changes in the certificate of
incorporation or bylaws (or equivalent organizational document) of such Borrower
or such Guarantor from the certificate of incorporation or bylaws (or equivalent
organizational document) delivered pursuant to clause (i) above;
(f)    receipt by the Administrative Agent of all fees and expenses payable to
the Administrative Agent or any Bank on or prior to the Effective Date hereunder
and under the Fee Letters, including reimbursement or payment of all reasonable
out-of-pocket expenses (including the expenses of counsel) required to be
reimbursed or paid by the Borrowers hereunder, in each case to the extent
invoiced at least two Domestic Business Days prior to the Effective Date; and
(g)    termination of commitments under, and repayment of any amounts
outstanding under, the 2014 5-Year Existing Credit Agreement. Each Bank party
hereto that is also a “Bank” under the 2014 5-Year Existing Credit Agreement
hereby waives the





--------------------------------------------------------------------------------

55


requirement for advance notice of termination of “Commitments” under the 2014
5-Year Existing Credit Agreement and prepayment of any “Loans” outstanding
thereunder; provided such notice of termination and prepayment is delivered on
the Effective Date of this Agreement;
The Administrative Agent shall promptly notify the Borrowers and the Banks of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.
SECTION 3.2.    Borrowings. The obligation of any Bank to make a Loan on the
occasion of any Borrowing and of any Issuing Bank to issue, amend, renew or
extend any Letter of Credit (as applicable) is subject to the satisfaction of
the following conditions:
(a)    in the case of any Borrowing, receipt by the Administrative Agent of a
Notice of Borrowing as required by Section 2.2 or 2.3, as the case may be;
(b)    immediately after such Borrowing, or the issuance, amendment, renewal or
extension of such Letter of Credit, the Dollar Equivalent of the aggregate
outstanding principal amount of the Loans plus the Dollar Equivalent of the
LC Exposure will not exceed the aggregate amount of the Commitments;
(c)    in the case of a Borrowing, other than a Refunding Borrowing, or an
issuance, amendment, renewal or extension of a Letter of Credit:
(i)    immediately before and after such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, no Default shall have occurred
and be continuing;
(ii)    immediately before and after such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, no event or condition shall have
occurred and be continuing which permits any holder of any Material Debt or any
Person acting on such holder’s behalf to accelerate the maturity thereof; and
(iii)    except to the extent any representation or warranty expressly relates
only to an earlier date, the fact that the representations and warranties of
IR Parent and each Borrower contained in this Agreement (except the
representations and warranties set forth in Sections 4.4(b), 4.5, 4.7 and
4.11(b)) shall be true in all material respects on and as of the date of such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit; and
(d)    on the date of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, none of the Borrowers nor IR Parent shall be
in arrears on payments of principal under, or in arrears for more than five days
on payments of interest due under, the 2016 5-Year Existing Credit Agreement.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by each
Borrower and each Additional Borrower on the date of such Borrowing or the
issuance, amendment, renewal or





--------------------------------------------------------------------------------

56


extension of such Letter of Credit as to the facts specified in clause (b) of
this Section and each Borrowing, other than a Refunding Borrowing, and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to be a representation and warranty by each Borrower and each Additional
Borrower on the date of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit as to the facts specified in clause (c) of
this Section.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Each of IR Parent and each Borrower represents and warrants that:
SECTION 4.1.    Corporate Existence and Power. Each Loan Party is a company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all organizational powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
SECTION 4.2.    Organizational and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers, have
been duly authorized by all necessary organizational action, require no action
by or in respect of, or filing with, any governmental body, agency or official
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the organizational documents of such Loan
Party or of any judgment, injunction, order or decree binding upon such Loan
Party or of any limitation on borrowing imposed by any agreement or other
instrument binding upon such Loan Party.
SECTION 4.3.    Binding Effect. This Agreement constitutes a valid and binding
agreement of each Loan Party and the Notes, when executed and delivered in
accordance with this Agreement, will constitute valid and binding obligations of
each Borrower or applicable Additional Borrower, in each case enforceable in
accordance with its respective terms subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
SECTION 4.4.    Financial Information; No Material Adverse Change. (a) The
consolidated balance sheet of IR Parent and its Consolidated Subsidiaries as of
December 31, 2017, and the related consolidated statements of income, equity and
cash flows for the fiscal year then ended, reported on by PricewaterhouseCoopers
LLP and set forth in IR Parent’s 2017 Form 10-K, fairly present, in conformity
with GAAP, the consolidated financial position of IR Parent and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year.





--------------------------------------------------------------------------------

57


(b)     Since December 31, 2017, there has been no material adverse change in
the business, financial position or results of operations of IR Parent and its
Consolidated Subsidiaries, considered as a whole.
SECTION 4.5.    Litigation. Except for the litigation disclosed under Part I,
Item 3 and Note 19 under the heading “Commitments and Contingencies” in
IR Parent’s 2017 Form 10-K, there is no action, suit or proceeding pending
against, or to the knowledge of IR Parent or any Borrower threatened against or
affecting IR Parent, the Borrowers or any of their respective Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is a reasonable possibility of an adverse decision which would
materially adversely affect the business, consolidated financial position or
consolidated results of operations of IR Parent and its Consolidated
Subsidiaries, taken as a whole, or which in any manner draws into question the
validity of this Agreement or the Notes.
SECTION 4.6.    Compliance with ERISA. Except where the liability that could
reasonably be expected to be incurred would be in an amount that would not have
a Material Adverse Effect: (a) within the preceding five years, each member of
the ERISA Group as in effect immediately prior to the date hereof has fulfilled
its obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan; and (b) no member of the ERISA Group as
in effect immediately prior to the date hereof has, within the preceding five
years, (i) sought a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code or Section 302 of ERISA in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code, (iii) incurred any liability to the PBGC under Title IV of ERISA
(other than a liability to the PBGC for premiums under Section 4007 of ERISA or
contributions in the normal course), (iv) incurred any liability in connection
with a Plan termination under Section 4201 of ERISA or (v) determined that any
Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Internal Revenue Code).
SECTION 4.7.    Environmental Matters. In the ordinary course of its business,
IR Parent conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of IR Parent and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown or any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, IR Parent has reasonably
concluded that Environmental Laws are unlikely to have a Material Adverse
Effect.





--------------------------------------------------------------------------------

58


SECTION 4.8.    Taxes. IR Parent, the Borrowers and their respective
Subsidiaries have filed all material United States federal, Luxembourg and
Ireland income tax returns, as applicable, and all other material tax returns
which are required to be filed by them and have paid all taxes shown to be due
pursuant to such returns or pursuant to any assessment received by IR Parent,
any Borrower or any Subsidiary, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith by IR Parent, such
Borrower or such Subsidiary as of the date this representation is made. The
charges, accruals and reserves on the books of each of IR Parent, each Borrower
and their respective Subsidiaries in respect of taxes or other governmental
charges are, in the opinion of IR Parent and each Borrower, adequate.
SECTION 4.9.    Subsidiaries. The Borrowers’ and IR Parent’s Material
Subsidiaries are legal entities duly incorporated or otherwise formed, validly
existing and in good standing under the laws of their respective jurisdictions
of organization (to the extent the concept of “good standing” exists under the
laws of such jurisdiction), and have all organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on their respective businesses as now conducted.
SECTION 4.10.    Not an Investment Company. No Loan Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
SECTION 4.11.    Full Disclosure. (a) All information heretofore furnished by
IR Parent or any Borrower to the Administrative Agent or any Bank for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and any such information hereafter furnished by IR Parent or any Borrower to
the Administrative Agent or any Bank will be, true and accurate in all material
respects on the date as of which such information is stated or certified.
(b)     IR Parent and each Borrower have disclosed to the Banks in writing (such
disclosure to be deemed to include any disclosure in any public filings with the
Securities and Exchange Commission by IR Parent) any and all facts that
materially and adversely affect or may affect (to the extent IR Parent or any
Borrower can now reasonably foresee), the business, operations or financial
condition of IR Parent and its Consolidated Subsidiaries, taken as a whole, or
the ability of the Loan Parties to perform their obligations under this
Agreement.
SECTION 4.12.    Regulations T, U and X. No part of the proceeds of any Loan
will be used for any purpose that entails a violation of the provisions of
Regulation T, Regulation U and Regulation X.
SECTION 4.13.Anti-Terrorism Laws; Anti-Corruption Laws. (a) To the extent
applicable, IR Parent, each Borrower and the Subsidiaries are in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. No
part of the proceeds of the Loans will be used by IR Parent, any Borrower or any
of the Subsidiaries, for the purpose of funding or financing any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain





--------------------------------------------------------------------------------

59


any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
(b)     None of IR Parent, any Borrower or any Subsidiary nor, to the knowledge
of IR Parent or any Borrower, any director, officer, agent, employee or
Affiliate of IR Parent, any Borrower or any Subsidiary, (i) is a Blocked Person
or (ii) is subject to any U.S. sanctions administered by the OFAC; and none of
IR Parent, any Borrower or any Subsidiary will use the proceeds of the Loans for
the purpose of financing the activities of any person that, at the time of such
financing, is the subject of any U.S. sanctions administered by OFAC.
ARTICLE V
COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each of IR Parent and each Borrower
agrees that:
SECTION 5.1.    Information. IR Parent will deliver to each of the Banks (via
any method reasonably acceptable to the Administrative Agent, including via
IntraLinks/IntraAgency, SyndTrak, Fixed Income Direct or another relevant
website or substantially similar electronic transmission information platform
reasonably acceptable to the Administrative Agent, it being understood that the
following constitute delivery hereunder: (i) posting on any such electronic
transmission information platform and (ii) only with respect to information
found in Forms 10-K, 10-Q or 8-K (or their equivalents) or in proxy statements,
the filing of registration statements and reports on such forms or filing of
proxy statements, as the case may be, with the Securities and Exchange
Commission):
(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of IR Parent, a consolidated balance sheet of IR Parent and its
Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on in a manner acceptable to the Securities and
Exchange Commission by PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of IR Parent, a
consolidated balance sheet of IR Parent and its Consolidated Subsidiaries as of
the end of such quarter and as of the end of the preceding fiscal year, the
condensed consolidated statements of income for such quarter, for the portion of
IR Parent’s fiscal year ended at the end of such quarter and for the
corresponding portion of IR Parent’s previous fiscal year and condensed
consolidated statements of cash flows for such fiscal quarter, for the portion
of IR Parent’s fiscal year ended at the end of such quarter and for the
corresponding portion of IR Parent’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness





--------------------------------------------------------------------------------

60


of presentation, GAAP and consistency by the chief financial officer or the
treasurer of IR Parent;
(c)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or the treasurer of IR Parent (i) setting forth in reasonable detail the
calculations required to establish whether IR Parent was in compliance with the
requirements of Sections 5.5 and 5.6 on the date of such financial statements
and (ii) stating whether any Default exists on the date of such certificate and,
if any Default then exists, setting forth the details thereof and the action
which IR Parent is taking or proposes to take with respect thereto;
(d)    within five Domestic Business Days after the chief financial officer,
chief accounting officer, treasurer or chief legal officer of IR Parent or any
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer or the treasurer of IR Parent or such
Borrower setting forth the details thereof and the actions that IR Parent or the
Borrowers are taking or propose to take with respect thereto;
(e)    promptly upon the mailing thereof to the shareholders of IR Parent
generally, copies of all financial statements, reports and proxy statements so
mailed;
(f)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which IR Parent shall have filed with the Securities and Exchange Commission;
provided that, unless the Administrative Agent notifies IR Parent in writing to
the contrary, satisfaction of the provisions of this subsection (f) shall
satisfy as well the provisions of subsections (a) and (b);
(g)    if and when (i) any member of the ERISA Group gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA, other than those events as to which the 30-day notice requirement has
been waived by the PBGC) with respect to any Plan that might reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) IR Parent
receives or obtains knowledge of any notice of complete or partial withdrawal
liability under Title IV of ERISA which, together with any other such liability
incurred since the date hereof, exceeds in the aggregate $200,000,000 or notice
that any Multiemployer Plan is insolvent, is in endangered or critical status or
has been terminated, a copy of such notice; (iii) IR Parent receives or obtains
knowledge of any notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer, any Plan, a copy of
such notice; (iv) any member of the ERISA Group applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code or
Section 302 of ERISA, a copy of such application; (v) any member of the ERISA
Group gives notice of intent to terminate any Plan under Section 4041(c) of





--------------------------------------------------------------------------------

61


ERISA, a copy of such notice and other information filed with the PBGC; (vi) any
member of the ERISA Group gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA, a copy of such notice; or (vii) any member of the ERISA
Group fails to make any payment or contribution to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement or makes any amendment to any Plan
or Benefit Arrangement, which in any event has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, but only if with respect to the foregoing subsections (i)-(vii), the
liability, individually or in the aggregate with all other events in
subsections (i)-(vii), could reasonably be expected to result in a Material
Adverse Effect, a certificate of the chief financial officer or the treasurer of
IR Parent setting forth details as to such occurrence and action, if any, which
IR Parent or the applicable member of the ERISA Group is required or proposes to
take;
(h)    immediately after the chief financial officer or the treasurer of
IR Global or IR Parent obtains knowledge of a change or a proposed change in the
Rating of IR Global’s outstanding senior unsecured long-term debt securities by
Moody’s or S&P, a certificate of the chief financial officer or the treasurer
setting forth the details thereof; and
(i)    from time to time such additional information regarding the financial
position or business of IR Parent, the Borrowers and their respective
Subsidiaries as the Administrative Agent, at the request of any Bank, may
reasonably request; provided that, with respect to any such additional,
non-public information, each Agent and each Bank shall comply with the
confidentiality provisions set forth in Section 9.10.
SECTION 5.2.    Maintenance of Property; Insurance. (a) Each of IR Parent and
each Borrower will keep, and will cause each of its Subsidiaries to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, unless the failure to do so would
not have a Material Adverse Effect.
(b)     Each of IR Parent and each Borrower will maintain, and will cause each
Material Subsidiary to maintain (either in the name of IR Parent, a Borrower or
in such Material Subsidiary’s own name), with financially sound and responsible
insurance companies, insurance on all their respective properties in at least
such amounts and against at least such risks (and with such risk retention) as
are usually insured against in the same general area by companies of established
repute engaged in the same or a similar business.
SECTION 5.3.    Conduct of Business and Maintenance of Existence. Each of
IR Parent and each Borrower will continue, and will cause each Material
Subsidiary to continue, to engage in business of the same general type as now
conducted by IR Parent, each Borrower and such Material Subsidiary, and will
preserve, renew and keep in full force and effect, and will cause each Material
Subsidiary to preserve, renew and keep in full force and effect their respective
organizational existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 5.3 shall prohibit (i) the merger of any Material Subsidiary
into any Borrower or IR Parent or the merger or consolidation of any Material
Subsidiary with or into another Person, if the Person surviving such
consolidation or merger is a Material Subsidiary and if, in each case,





--------------------------------------------------------------------------------

62


after giving effect thereto, no Default shall have occurred and be continuing,
(ii) the termination of the organizational existence of any Material Subsidiary
if the applicable Borrower or IR Parent in good faith determines that such
termination is in the best interest of such Borrower or IR Parent, as the case
may be, and is not materially disadvantageous to the Banks or (iii) any
transaction with respect to a Borrower or IR Parent that is expressly permitted
by Section 5.7.
SECTION 5.4.    Compliance with Laws. Each of IR Parent and each Borrower will
comply, and will cause each of its Subsidiaries to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) except
(i) where the necessity of compliance therewith is contested in good faith by
appropriate proceedings and (ii) where the failure so to comply would not have a
Material Adverse Effect.
SECTION 5.5.    Debt. Consolidated Debt will at no time exceed 65% of the sum of
Consolidated Debt plus Consolidated Net Worth. For purposes of this Section, any
preferred stock, except for auction-rate preferred stock the higher of the
voluntary or involuntary liquidation value of which does not in the aggregate
exceed $100,000,000, of a Consolidated Subsidiary held by a Person other than
IR Parent, a Borrower or a wholly-owned Consolidated Subsidiary shall be
included, at the higher of its voluntary or involuntary liquidation value, in
“Consolidated Debt”.
SECTION 5.6.    Negative Pledge. (a) None of IR Parent or any Borrower will, nor
will it permit any Restricted Subsidiary to, create, assume or guarantee any
indebtedness for money borrowed secured by a Mortgage on any Principal Property
of any Borrower, IR Parent or any Restricted Subsidiary or on any shares or
indebtedness of any Restricted Subsidiary (whether such Principal Property,
shares or indebtedness are now owned or hereafter acquired) without, in any such
case, effectively providing concurrently with the creation, assumption or
guaranteeing of such indebtedness that the Loans and the obligations of the Loan
Parties hereunder and under the Notes (together, if any Borrower or IR Parent
shall so determine, with any other indebtedness then or thereafter existing
created, assumed or guaranteed by such Borrower, IR Parent or such Restricted
Subsidiary ranking equally with the Loans and the obligations of the Loan
Parties hereunder and under the Notes) shall be secured equally and ratably with
such indebtedness, excluding, however, from the foregoing any indebtedness
secured by a Mortgage (including any extension, renewal or replacement, or
successive extensions, renewals or replacements, of any Mortgage hereinafter
specified or any indebtedness secured thereby, without increase of the principal
of such indebtedness):
(i)    on property, shares or indebtedness of any entity which Mortgage exists
at the time such entity becomes a Restricted Subsidiary; or
(ii)    on property existing at the time of acquisition thereof by a Borrower,
IR Parent or a Restricted Subsidiary, or securing any indebtedness incurred by a
Borrower, IR Parent or a Restricted Subsidiary prior to, at the time of or
within 180 days after the later of the acquisition, the completion of
construction (including any improvements on an existing property) or the
commencement of commercial operation of such property, which indebtedness is
incurred for the







--------------------------------------------------------------------------------

63


purpose of financing all or any part of the purchase price thereof or
construction or improvements thereon; provided, however, that in the case of any
such acquisition, construction or improvement the Mortgage shall not apply to
any property theretofore owned by a Borrower, IR Parent or a Restricted
Subsidiary, other than, in the case of any such construction or improvement, any
theretofore unimproved real property on which the property so constructed, or
the improvement, is located; or
(iii)    on property, shares or indebtedness of an entity, which Mortgage exists
at the time such entity is merged into or consolidated with any Borrower,
IR Parent or a Restricted Subsidiary, or at the time of a sale, lease or other
disposition of the properties of an entity as an entirety or substantially as an
entirety to any Borrower, IR Parent or a Restricted Subsidiary; or
(iv)    on property of a Restricted Subsidiary to secure indebtedness of such
Restricted Subsidiary to any Borrower, IR Parent or another Restricted
Subsidiary; or
(v)    on property of any Borrower, IR Parent or a Restricted Subsidiary in
favor of the United States of America, or any State thereof or the District of
Columbia, the Grand Duchy of Luxembourg or the jurisdiction of organization of
IR Parent, or any department, agency or instrumentality or political subdivision
of the United States of America, or any State thereof or the District of
Columbia, the Grand Duchy of Luxembourg or the jurisdiction of organization of
IR Parent, to secure partial, progress, advance or other payments pursuant to
any contract or statute or to secure any indebtedness incurred for the purpose
of financing all or any part of the purchase price or the cost of constructing
or improving the property subject to such Mortgage; or
(vi)    on property, which Mortgage exists at the date of this Agreement; or
(vii)    with the prior written approval of the Required Banks;
provided, however, that any Mortgage permitted by any of the foregoing
clauses (i), (ii), (iii) and (v) of this Section 5.6 shall not extend to or
cover any property of any Borrower, IR Parent or such Restricted Subsidiary, as
the case may be, other than the property specified in such clauses and
improvements thereto.
(b)     Notwithstanding the provisions of subsection (a) of this Section 5.6,
any Borrower, IR Parent or any Restricted Subsidiary may create, assume or
guarantee secured indebtedness for money borrowed which would otherwise be
prohibited in subsection (a) in an aggregate amount that, together with all
other such indebtedness for money borrowed by the Borrowers, IR Parent and the
Restricted Subsidiaries and the Attributable Debt in respect of Sale and
Leaseback Transactions existing at such time (other than Sale and Leaseback
Transactions the proceeds of which have been applied in accordance with
Section 5.6(d)(ii)), does not at the time of such creation, assumption or
guaranteeing exceed 7.5% of Consolidated Net Worth; provided that obligations in
respect of operating leases or receivables securitization facilities that





--------------------------------------------------------------------------------

64


are not required to be set forth on a balance sheet based on GAAP as in effect
on the date hereof but, as a result of a change in GAAP after the date hereof,
are required to be set forth on a balance sheet shall not constitute
Consolidated Debt by reason of such change.
(c)     Notwithstanding the foregoing provisions of this Section 5.6, no
Borrower will permit any Subsidiaries (other than a Restricted Subsidiary) to
which after the date hereof a Borrower, IR Parent or a Restricted Subsidiary has
transferred any assets to create, assume or guarantee any indebtedness for money
borrowed secured by a Mortgage on such assets unless such assets could have been
so secured in accordance with the provisions of this Agreement by such Borrower,
IR Parent or such Restricted Subsidiary making such transfer.
(d)     Neither IR Parent nor any Borrower will, nor will it permit any of its
Restricted Subsidiaries to, enter into any Sale and Leaseback Transaction,
unless (i) IR Parent, such Borrower or such Restricted Subsidiary, as
applicable, would be entitled, pursuant to the foregoing subsections of this
Section 5.6, to incur indebtedness secured by a Mortgage on such Principal
Property without equally and ratably securing the Loans and the other
obligations of the Loan Parties hereunder and under the Notes or (ii) IR Parent
or such Borrower shall (and in any case each of IR Parent and each Borrower
covenants that it will) apply an amount equal to the fair value (as determined
by its board of directors) of such Principal Property so leased to the
retirement, within 180 days of the effective date of any such Sale and Leaseback
Transaction, of indebtedness of IR Parent or such Borrower for money borrowed,
which by its terms matures at, or may be extended or renewed at the option of
IR Parent or such Borrower to, a date more than 12 months after the date of the
creation of such indebtedness.
SECTION 5.7.    Consolidations, Mergers and Sales of Assets. Neither IR Parent
nor the Lead Borrower will (a) consolidate, amalgamate or merge with or into any
other Person, unless (i) the company surviving such consolidation, amalgamation
or merger is either IR Parent or any direct or indirect wholly-owned Subsidiary
of IR Parent and (ii) immediately after giving effect to such consolidation,
amalgamation or merger, no Default shall have occurred and be continuing or
(b) sell, lease or otherwise transfer, directly or indirectly, all or
substantially all of its assets to any other Person, unless (i) the applicable
purchaser, lessee or transferee is either IR Parent or any direct or indirect
wholly-owned Subsidiary of IR Parent (including, without limitation, through a
liquidation, dissolution, liquidating distribution or equivalent transaction
under the laws of the applicable jurisdiction), (ii) immediately after giving
effect to such transfer, no Default shall have occurred and be continuing and
(iii) except in the case of any such transaction involving the sale of all or
substantially all of the assets of the Lead Borrower (which transactions shall
be subject to the last sentence of this Section 5.7), such purchaser, lessee or
transferee explicitly agrees to be bound by the terms of Section 5.6 and this
Section 5.7 as if it were the Lead Borrower. Notwithstanding the foregoing, in
the case of any transaction permitted by this Section 5.7 whereby the Lead
Borrower is not the surviving company of a merger, amalgamation or consolidation
(in the case of a transaction permitted by clause (a) of this Section 5.7) or is
the transferor (in the case of a transaction permitted by clause (b) of this
Section 5.7), then the entity that is the surviving company or the transferee,
as the case may be, shall (x) affirmatively agree, in a writing satisfactory to
the Administrative Agent, to be bound by the terms of this Agreement and assume
the obligations hereunder of the Lead Borrower (and shall thereafter be deemed
to be the Lead Borrower for purposes of this Agreement) and (y) be organized and
exist under the law of Ireland, the Grand Duchy of Luxembourg, the Netherlands,





--------------------------------------------------------------------------------

65


the United States of America (or any State thereof or the District of Columbia)
or any other jurisdiction that is reasonably satisfactory to the Administrative
Agent; provided that, with respect to the Grand Duchy of Luxembourg, the
Netherlands or any such other jurisdiction, (i) the Administrative Agent (who
shall promptly notify each Bank) shall have received reasonable advance notice
(which, in any event, shall be at least 20 Domestic Business Days prior to the
proposed effective date of such change in the jurisdiction of organization) from
the Lead Borrower of the proposed merger, amalgamation, consolidation or
transfer and the resulting change in the jurisdiction of organization of the
Lead Borrower to such other jurisdiction, (ii) neither the Administrative Agent
nor the Lead Borrower shall have been notified by any Bank that it and its
Affiliates are prohibited from extending credit or lending to a Person in such
other jurisdiction and (iii) without limiting the applicability of Article VIII,
the Lead Borrower shall have agreed, in writing in form and substance reasonably
satisfactory to the Administrative Agent, to indemnify each Bank, within 30 days
after delivery by such Bank of a written demand listing the amounts to be
indemnified, together with calculations in reasonable detail supporting such
amounts, for (A) the increased cost of making or maintaining any Loan or other
extension of credit hereunder to such Person and (B) the reduction, as deemed
material by such Bank, of any sum received or receivable by such Bank (or its
Applicable Lending Office), in each case, by reason of the fact that such Person
is organized under the laws of such other jurisdiction; provided further that,
other than increased costs or reductions in amounts receivable required by
applicable law or regulation in existence at the time the Lead Borrower’s
jurisdiction of organization changes which are notified to the Lead Borrower at
least 10 Domestic Business Days prior to the proposed effective date of such
change in the jurisdiction of organization, no such compensation may be claimed
in respect of any Loan or other extension of credit hereunder for any period
prior to the date 60 days before the date of notice by such Bank to the Lead
Borrower of its intention to make claims therefor.
SECTION 5.8.    Use of Proceeds. The proceeds of the Loans made and Letters of
Credit issued under this Agreement will be used by any Borrower and any
Additional Borrower (a) for working capital purposes of IR Parent, any Borrower
and their respective Subsidiaries, (b) to support the commercial paper programs
of any Borrower and any Additional Borrowers, (c) for other general corporate
purposes of IR Parent, any Borrower and their respective Subsidiaries and (d) to
repay any amounts outstanding under the 2014 5-Year Existing Credit Agreement.
SECTION 5.9.    Other Cross Defaults or Negative Pledges. None of the Borrowers
or IR Parent shall incur any Material Debt the terms of which include a Cross
Default or which include a negative pledge provision more favorable to the
holder of such Material Debt (or more restrictive of the actions of the
Borrowers or IR Parent) than the provisions of Section 5.6 hereof unless, prior
to or contemporaneously with such incurrence, IR Parent and the applicable
Borrower shall have entered into an amendment to this Agreement, to which the
Required Banks shall not unreasonably withhold their consent, providing a Cross
Default or negative pledge provision, as the case may be, no less favorable to
the Banks than the provisions of the Cross Default or negative pledge governing
such other Debt.





--------------------------------------------------------------------------------

66


ARTICLE VI
DEFAULTS
SECTION 6.1.    Events of Default. If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
(a)    any Borrower or any Additional Borrower shall fail to pay when due
principal of any Loan, or shall fail to pay within five days of the due date
thereof any interest, fees or other amount payable hereunder;
(b)    IR Parent or any Borrower (or, solely with respect to the failure to
observe or perform the covenants contained in Sections 5.6 and 5.7, any
Subsidiary that becomes bound by such covenant in accordance with the terms
thereof) shall fail to observe or perform any covenant contained in Sections 5.5
to 5.9, inclusive;
(c)    IR Parent, any Borrower or any Additional Borrower shall fail to observe
or perform any covenant or agreement contained in this Agreement (other than
those covered by clause (a) or (b) above) for 20 days after notice thereof has
been given to IR Parent, such Borrower or such Additional Borrower by the
Administrative Agent at the request of any Bank;
(d)    any representation, warranty, certification or statement made by
IR Parent, any Borrower or any Additional Borrower in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
(or deemed made);
(e)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt;
(f)    IR Parent, any Borrower or any Material Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(g)    an involuntary case or other proceeding shall be commenced against
IR Parent, any Borrower or any Material Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against IR Parent,
any





--------------------------------------------------------------------------------

67


Borrower or any Material Subsidiary under the federal bankruptcy laws as now or
hereafter in effect;
(h)    any member of the ERISA Group at the time in question shall fail to pay
when due an amount or amounts which such member shall have become liable to pay
under Title IV of ERISA (other than for premiums under Section 4007 of ERISA);
or notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group at the time in question, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
that could cause one or more members of the ERISA Group to incur a current
payment obligation; and, in the case of each of the foregoing events under this
Section 6.1(h), individually or in the aggregate, the liability could reasonably
be expected to result in a Material Adverse Effect;
(i)    a final judgment or order for the payment of money in excess of
$100,000,000 (except to the extent covered by insurance as to which the insurer
has acknowledged such coverage in writing) shall be rendered against IR Parent,
any Borrower or any Subsidiary and such judgment or order shall continue
unsatisfied and unstayed past due for a period of 30 days or for such longer
period of time, not exceeding 90 days, during which, under applicable law, an
appeal may be taken from such judgment or order without leave of the relevant
court;
(j)    any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended), other than pursuant to a
transaction contemplated by the definition of “Subsequent Parent Company”
whereby a Person shall become the Subsequent Parent Company, shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of 25% or more of the
outstanding shares of common stock of IR Parent; or, during any period of 25
consecutive calendar months, the directors of IR Parent on the date hereof (the
“Current Board”), or such directors who are recommended or endorsed for election
to the board of directors of IR Parent by a majority of the Current Board or
their successors so recommended or endorsed, shall cease to constitute a
majority of the board of directors of IR Parent; or IR Parent shall have ceased
to own, directly or indirectly, 100% of the outstanding shares of common stock
of any Borrower or any Additional Borrower;
(k)    the guarantees of the Guarantors pursuant to Section 9.16 hereof shall
cease to be effective or any Guarantor shall contest the validity of such
guarantee in court;
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrowers terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Banks, by
notice to the Borrowers declare the





--------------------------------------------------------------------------------

68


Loans hereunder (together with accrued interest thereon) to be, and the Loans
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers and all Additional Borrowers; provided that in the case of any of the
Events of Default specified in clause (f) or (g) above with respect to any
Borrower or any Additional Borrower, without any notice to such Borrower or such
Additional Borrower or any other act by the Administrative Agent or the Banks,
the Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and all Additional Borrowers.
SECTION 6.2.    Notice of Default. The Administrative Agent shall give notice to
the Borrowers under Section 6.1(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.
ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.1.    Appointment and Authorization. Each Bank and each Issuing Bank
irrevocably appoints JPMorgan Chase Bank, N.A. and its successors to serve as
administrative agent under the Loan Documents and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the Notes as are delegated to the Administrative Agent
by the terms hereof or thereof, together with all such powers as are reasonably
incidental thereto.
SECTION 7.2.    Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank or
Issuing Bank and may exercise or refrain from exercising the same as though it
were not the Administrative Agent, and JPMorgan Chase Bank, N.A. and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with IR Parent or the Borrowers or any Subsidiary or Affiliate
of IR Parent or the Borrowers as if it were not the Administrative Agent
hereunder.
SECTION 7.3.    Action by the Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article VI.
SECTION 7.4.    Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for IR Parent, a Borrower or any of their
respective Affiliates), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
SECTION 7.5.    Liability of the Administrative Agent. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(a) with the consent or at the request of the Required





--------------------------------------------------------------------------------

69


Banks (or all the Banks, if applicable) or (b) in the absence of its own gross
negligence or willful misconduct. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of IR Parent, any Borrower or any of their respective Affiliates;
(iii) the satisfaction of any condition specified in Article III, except receipt
of items required to be delivered to it; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, statement
or other writing (which may be a bank wire or similar writing) believed by it to
be genuine or to be signed by the proper party or parties.
SECTION 7.6.    Indemnification. Each Bank shall, ratably in accordance with its
Commitment and on a several (and not joint) basis, indemnify the Administrative
Agent (to the extent not reimbursed by IR Parent or the Borrowers) against any
cost, expense (including counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from the Administrative Agent’s bad
faith, gross negligence, willful misconduct or material breach of its
obligations under this Agreement, as determined in a final, non-appealable
judgment by a court of competent jurisdiction) that the Administrative Agent may
suffer or incur in connection with this Agreement or any action taken or omitted
by the Administrative Agent hereunder in its capacity as the Administrative
Agent.
SECTION 7.7.    Credit Decision. Each Bank and each Issuing Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank or Issuing Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under this Agreement.
SECTION 7.8.    Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Banks and the Borrowers. Upon
any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent reasonably satisfactory to the Borrowers. If no
successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may appoint a successor Administrative Agent, which shall
be a commercial bank organized or licensed under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $1,000,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this





--------------------------------------------------------------------------------

70


Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.
SECTION 7.9.    Administrative Agent’s Fees. The Borrowers shall pay to the
Administrative Agent, for their own account, fees in the amounts and at the
times previously agreed upon between the Borrowers and the Administrative Agent.
SECTION 7.10.    Syndication Agent and Documentation Agents. The Syndication
Agent, in its capacity as such, and each Documentation Agent, in its capacity as
such, shall have no duties or responsibilities, and shall incur no liabilities,
under this Agreement. Neither the Syndication Agent nor any Documentation Agent
shall have or be deemed to have any fiduciary relationship to any Bank. Each
Bank acknowledges that it has not relied, and will not rely, on the Syndication
Agent or any Documentation Agent in deciding to enter into this Agreement or any
other Loan Document or in taking or not taking any action hereunder or
thereunder.
SECTION 7.11.    Certain ERISA Matters. Each Bank (a) represents and warrants,
as of the date such Person became a Bank party hereto, and (b) covenants, from
the date such Person became a Bank party hereto to the date such Person ceases
being a Bank party hereto, for the benefit of the Agents and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers, that at least one of the following is and will be true:
(i)    such Bank is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Bank, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Bank’s entrance into, participation
in,





--------------------------------------------------------------------------------

71


administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank,
to the effect that such Bank’s participation in the Loans, the Letters of
Credit, the Commitments and this Agreement will not give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.
In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding paragraph, such Bank further (A) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (B) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of the Agents and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that:
(v)    none of the Agents or any of their respective Affiliates is a fiduciary
with respect to the assets of such Bank (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement or any documents related to hereto);
(vi)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(vii)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies;
(viii)    the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder; and





--------------------------------------------------------------------------------

72


(ix)    no fee or other compensation is being paid directly to the Agents or any
of their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.
The Agents hereby inform the Banks that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (A) may receive interest or other payments with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
(B) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Bank or (C) may receive
fees or other payments in connection with the transactions contemplated hereby
or otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
SECTION 8.1.    Basis for Determining Interest Rate Inadequate or Unfair. (a) If
on or prior to the first day of any Interest Period for any Euro-Currency
Borrowing, (i) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted London Interbank Offered Rate or the London
Interbank Offered Rate, as applicable, including because the LIBO Screen Rate is
not available or published on a current basis, for the applicable currency and
such Interest Period or (ii) Banks having more than 50% of the aggregate amount
of the Commitments advise the Administrative Agent that the Adjusted London
Interbank Offered Rate or the London Interbank Offered Rate, as applicable and
as determined by the Administrative Agent, for the applicable currency and such
Interest Period will not adequately and fairly reflect the cost to such Banks of
funding their Euro-Currency Loans for such Interest Period, the Administrative
Agent shall forthwith give notice thereof to the Borrowers and the Banks,
whereupon until the Administrative Agent notifies the Borrowers that the
circumstances giving rise to such notice no longer exist, the obligations of the
Banks to make Euro-Currency Loans shall be suspended. Unless any Borrower or any
Additional Borrower notifies the Administrative Agent at least two Domestic
Business Days before the date of any Fixed Rate Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
(x) if such Fixed Rate Borrowing is a Committed Borrowing denominated in
Dollars, such Borrowing shall instead be made as a Base Rate Borrowing, (y) if
such Fixed Rate Borrowing is a Money Market LIBOR Borrowing denominated in
Dollars, the Money Market LIBOR Loans comprising such Borrowing shall bear
interest for each day from and including the first day to but excluding the last
day of the Interest Period applicable thereto at the





--------------------------------------------------------------------------------

73


Base Rate for such day and (z) if such Fixed Rate Borrowing was to be
denominated in a Foreign Currency, such Borrowing shall not be made.
(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrowers shall endeavor to establish an alternate rate of
interest to the London Interbank Offered Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 9.5, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Domestic Business
Days of the date notice of such alternate rate of interest is provided to the
Banks, a written notice from the Banks having more than 50% of the aggregate
amount of the Commitments stating that such Banks object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 8.1(b), only to the extent the LIBO Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), unless any Borrower or any
Additional Borrower notifies the Administrative Agent at least two Domestic
Business Days before the date of any Fixed Rate Borrowing for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
(x) if such Fixed Rate Borrowing is a Committed Borrowing denominated in
Dollars, such Borrowing shall instead be made as a Base Rate Borrowing, (y) if
such Fixed Rate Borrowing is a Money Market LIBOR Borrowing denominated in
Dollars, the Money Market LIBOR Loans comprising such Borrowing shall bear
interest for each day from and including the first day to but excluding the
earlier of (I) the last day of the Interest Period applicable thereto at the
Base Rate for such day and (II) the day on which the Administrative Agent shall
notify the applicable Borrower and the Banks that the circumstances causing such
suspension no longer exist and (z) if such Fixed Rate Borrowing was to be
denominated in a Foreign Currency, such Borrowing shall not be made.
SECTION 8.2.    Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Currency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Currency Lending Office) to make, maintain or fund its Euro-Currency Loans
and such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and the Lead Borrower,
whereupon until such Bank notifies the Lead Borrower and the





--------------------------------------------------------------------------------

74


Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Currency Loans shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Bank shall designate a different Euro-Currency Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any of
its outstanding Euro-Currency Loans to maturity and shall so specify in such
notice, the applicable Borrower or any Additional Borrower, as the case may be,
shall immediately prepay in full the then outstanding principal amount of each
such Euro-Currency Loan, together with accrued interest thereon. Concurrently
with prepaying each such Euro-Currency Loan, such Borrower or such Additional
Borrower, as the case may be, shall borrow a Base Rate Loan denominated in
Dollars in an equal principal amount (or in an amount equal to the Dollar
Equivalent of the principal amount, in the case of Foreign Currency Loans) from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Euro-Currency Loans of the other Banks), and such Bank shall
make such a Base Rate Loan.
SECTION 8.3.    Increased Cost and Reduced Return. (a) If on or after (x) the
date hereof, in the case of any Committed Loan or any obligation to make
Committed Loans or (y) the date of the related Money Market Quote, in the case
of any Money Market Loan, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall:
(i)    impose, modify or deem applicable any reserve (including any such
requirement imposed by the Board or any similar Governmental Authority, but
excluding with respect to any Euro-Currency Loan any such requirement included
in an applicable Euro-Currency Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office);
(ii)    subject any Bank or any Issuing Bank to any Taxes (other than (A) Taxes
on payments under this Agreement, (B) Other Taxes and (C) Excluded Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Bank (or its Applicable Lending Office) or the London
interbank market any other condition affecting its Fixed Rate Loans, its Note or
its obligation to make Fixed Rate Loans;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Fixed Rate Loan, or
to reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) under this Agreement or under its Note with respect
thereto, by an amount deemed by such Bank to be





--------------------------------------------------------------------------------

75


material, then, within 30 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrowers or Additional Borrower, as the case may be,
shall pay to such Bank such additional amount or amounts as will compensate such
Bank for such increased cost or reduction; provided that the Borrowers or such
Additional Borrower shall not be obligated to compensate such Bank for any
increased cost or reduction incurred more than 60 days prior to the receipt by
the Borrowers or such Additional Borrower of the notice contemplated by
subsection (c) below (except that, if the applicable event giving rise to such
increased costs or reductions is retroactive, then the 60-day period referred to
above shall be extended to include the period of retroactive effect thereof).
The Banks acknowledge and agree that the foregoing subsection (a) creates no
right to demand payment of additional amounts in respect of laws, rules and
regulations, as in effect and interpreted and administered on the date hereof.
For purposes of clause (ii) of this Section 8.3(a), the term “Bank” includes the
Administrative Agent.
(b)     If any Bank shall have determined that, after the date hereof, the
adoption of any applicable law, rule or regulation regarding capital adequacy or
liquidity, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within 30 days after
demand by such Bank (with a copy to the Administrative Agent), the applicable
Borrower or Additional Borrower, as the case may be, shall pay to such Bank such
additional amount or amounts as will compensate such Bank (or its Parent) for
such reduction; provided that such Borrower or such Additional Borrower shall
not be obligated to compensate such Bank for any reduction incurred more than
60 days prior to the receipt by the such Borrower or such Additional Borrower
from such Bank of the notice contemplated by subsection (c) below (except that,
if the applicable event giving rise to such reductions is retroactive, then the
60-day period referred to above shall be extended to include the period of
retroactive effect thereof). The Banks acknowledge and agree that the foregoing
subsection (b) creates no right to demand payment of additional amounts in
respect of laws, rules and regulations regarding capital adequacy as in effect
and interpreted and administered on the date hereof.
(c)     Each Bank will notify the Lead Borrower and the Administrative Agent
within 90 days of any event of which it has knowledge, occurring after the date
hereof, which will entitle such Bank to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank; provided that if a Bank shall not have so notified the Lead Borrower
within 90 days of such event, such Bank may not seek compensation for any period
beginning prior to the date upon which the Lead Borrower is notified of such
event. A certificate of any Bank claiming compensation under this Section and
setting forth the calculation of the additional amount or amounts to be paid to
it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.







--------------------------------------------------------------------------------

76


(d)     Notwithstanding anything herein to the contrary, for purposes of
paragraphs (a) and (b) of this Section 8.3, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case, pursuant to Basel III, shall be deemed to be a change
in law, rule or regulation regardless of the date enacted, adopted, promulgated
or issued; provided that a Bank may be compensated under paragraph  (a) or (b)
of this Section 8.3 for any change in law, rule or regulation described in this
paragraph  (d) only if such Bank requests compensation for increased costs
associated with any such change in law, rule or regulation from
similarly-situated borrowers under comparable credit facilities.
SECTION 8.4.    Base Rate Loans Substituted for Affected Fixed Rate Loans. If
(i) the obligation of any Bank to make Euro-Currency Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under
Section 8.3(a) and the Lead Borrower, by at least five Euro-Currency Business
Days’ prior notice to such Bank through the Administrative Agent, shall have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Lead Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer apply:
(a)    all Loans which would otherwise be made by such Bank as Euro-Currency
Loans shall be made instead as Base Rate Loans denominated in Dollars (on which
interest and principal shall be payable contemporaneously with the related Fixed
Rate Loans of the other Banks); and
(b)    after each of its Euro-Currency Loans has been repaid, all payments of
principal which would otherwise be applied to repay such Fixed Rate Loans shall
be applied to repay its Base Rate Loans instead.
SECTION 8.5.    Substitution of Bank. If (i) the obligation of any Bank to make
Euro-Currency Loans has been suspended pursuant to Section 8.2, (ii) any Bank
has demanded compensation under Section 8.3, (iii) any Protesting Bank has given
notice to the Lead Borrower in accordance with Section 2.16(b) hereof, (iv) any
Borrower or any Additional Borrower is obligated to pay an additional amount to
any Bank or any Governmental Authority for the account of any Bank pursuant to
Section 2.15 or (v) any Bank is a Defaulting Bank, in each case, the applicable
Borrower or applicable Additional Borrower shall have the right, with the
assistance of the Administrative Agent and at the sole expense of the applicable
Borrower or the applicable Additional Borrower (except, in the case of
clause (v), at the sole expense of the applicable Defaulting Bank), to seek a
substitute bank or banks (which may be one or more of the Banks), mutually
satisfactory to the applicable Borrower or applicable Additional Borrower and
the Administrative Agent, to purchase the Loans and Notes (as applicable) and
assume the Commitments of such Bank. The Borrowers shall give reasonable advance
notice to the Bank to be so substituted; provided that the failure to give such
notice shall not affect the rights of the Borrowers pursuant to this
Section 8.5.





--------------------------------------------------------------------------------

77


ARTICLE IX
MISCELLANEOUS
SECTION 9.1.    Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile
transmission, electronic transmission or similar writing) and shall be given to
such party:
(a)    in the case of any Loan Party, c/o Ingersoll-Rand Company, 800-E Beaty
Street, Davidson, NC 28036, Attention: General Counsel, facsimile number:
(877) 613-1325;
(b)    in the case of the Administrative Agent, at JPMorgan Chase Bank, N.A.,
383 Madison Avenue, New York, New York 10179, attention of Cristina Caviness, at
(212) 270-7289 or at cristina.caviness@jpmorgan.com (for all communications
other than funds transfers), with a copy to JPMorgan Chase, N.A., 500 Stanton
Christiana Road, Floor 3 Ops 2, Newark, Delaware 19713, attention of Jane
Dreisbach, at (302) 634-1704 or at jane.dreisbach@jpmorgan.com, with a copy to
Suzie A. Coplin at (302) 634-5545 or at sue.a.coplin@jpmorgan.com; provided that
notices in respect of London-based transactions shall be given at JPMorgan
Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of
Graeme Syme, Loan & Agency Services, at facsimile number + 44 (0) 207 777 2360
or at graeme.syme@chase.com & Loan_and_agency_london@jpmorgan.com;
(c)    in the case of any Bank, at its address, electronic mail address or
facsimile number set forth in its Administrative Questionnaire; or
(d)    in the case of any party, such other address, electronic mail address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrowers.
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received (except that, if not given
during normal business hours for the recipient, shall be effective at the
opening of business on the next Business Day for the recipient) and (ii) if
given by any other means, when received. Notices, requests and other
communications to be given to any Additional Borrower or any Guarantor shall be
deemed given if such notice, request or other communication has been given to
IR Parent or the Borrowers, and any consent to be given by any Additional
Borrower shall be deemed given if such consent has been given on behalf of such
Additional Borrower by the Borrowers.
SECTION 9.2.    No Waivers. No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.





--------------------------------------------------------------------------------

78


SECTION 9.3.    Expenses; Indemnification. (a) The Borrowers shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Administrative
Agent, in connection with any waiver or consent hereunder or any amendment
hereof or any Default or alleged Default hereunder, (ii) all fees, as described
in the Fee Letters, in connection with the preparation of this Agreement and
(iii) if an Event of Default occurs, all out-of-pocket expenses incurred by each
Agent and Bank, including reasonable fees and disbursements of counsel, in
connection with such Event of Default and collection, bankruptcy, insolvency and
other enforcement proceedings resulting therefrom. To the extent practicable,
the Administrative Agent or the applicable Bank, as the case may be, shall give
the Borrowers prior notice of the incurrence of any expenses described in this
subsection (a); provided, however, that the failure to give such notice shall
not affect the obligation of the Borrowers to pay such Administrative Agent or
such Bank the amount or amounts due pursuant to subsection (a) with respect to
such expenses.
(b)     The Borrowers agree to indemnify and hold harmless each Agent and each
Bank and the officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates of each Agent and each Bank (each,
an “Indemnitee”) from and against any and all liabilities, losses, damages,
costs, penalties paid to third parties and expenses of any kind, including the
reasonable fees and disbursements of counsel, which may be incurred by any
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee shall be designated a party thereto
and whether or not such proceeding is brought by IR Parent, the Borrowers or any
third party) relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder; provided that no Indemnitee shall
have the right to be indemnified hereunder for its own bad faith, gross
negligence or willful misconduct or for its material breach of its obligations
under this Agreement, as determined in a final, non-appealable judgment by a
court of competent jurisdiction.
(c)     To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against each Indemnitee on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of or in any way related to this
Agreement or any Note or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Loan Party hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
SECTION 9.4.    Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Committed Loan made by it which is greater than the proportion received
by any other Bank in respect of the aggregate amount of principal and interest
due with respect to any Committed Loan made by such other Bank, the Bank
receiving such proportionately greater payment shall purchase such
participations in the Committed Loans made by the other Banks, and such other
adjustments





--------------------------------------------------------------------------------

79


shall be made, as may be required so that all such payments of principal and
interest with respect to the Committed Loans made by the Banks shall be shared
by the Banks pro rata; provided that nothing in this Section shall impair the
right of any Bank to exercise any right of set-off or counterclaim it may have
and to apply the amount subject to such exercise to the payment of indebtedness
of any Borrower or any Additional Borrower other than their indebtedness under
the Committed Loans. Each Borrower and each Additional Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any Bank
acquiring a participation in a Loan pursuant to the foregoing arrangements may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Borrower or such Additional Borrower in the amount of such
participation.
SECTION 9.5.    Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by IR Parent, the Borrowers and the Required Banks (and,
if the rights or duties of any Agent or any Issuing Bank are affected thereby,
by such Agent or such Issuing Bank); provided that no such amendment or waiver
shall, unless signed by each of the Banks directly affected thereby,
(a) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (b) reduce the principal of or rate of interest on any Loan or any
fees hereunder, (c) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment, (d) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement, (e) change Sections 2.12(a) or
9.4 in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Bank, (f) change Section 9.16(h) or
(g) release any Guarantor under this Agreement, subject to the exceptions set
forth in Section 9.16(h). For the purposes of this Section, any Loans assigned
to the Borrowers pursuant to Section 9.16 shall not be considered outstanding.
SECTION 9.6.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that neither Borrower nor any
Additional Borrower may assign or otherwise transfer any of its rights under
this Agreement without the prior written consent of all Banks, and any such
assignment or transfer without such consent shall be null and void.
(b)     Any Bank may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Loans. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
applicable Borrower or applicable Additional Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the applicable Borrower or applicable Additional Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. For
the avoidance of doubt, each Bank shall be responsible for the indemnity under
Section 2.15(d) with respect to any payments made by such Bank to its
Participants. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of any Borrower and any Additional
Borrowers





--------------------------------------------------------------------------------

80


hereunder, including the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such participation agreement
may provide that such Bank will not agree to any modification, amendment or
waiver of this Agreement described in clause (a), (b) or (c) of Section 9.5
without the consent of the Participant. Subject to Section 9.6(f), each Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article VIII and Section 2.15 with
respect to its participating interest; provided that no Participant shall be
entitled to the benefit of Section 2.15 unless such Participant complies with
Section 2.15(f) as if it were a Bank. An assignment or other transfer which is
not permitted by subsection (c) or (d) below shall be given effect for purposes
of this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b). Each Bank that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the applicable
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Bank shall have any obligation to
disclose all or any portion of the Participant Register to any Borrower or any
other Person (including the identity of any Participant or any information
relating to a Participant’s interest in the Loans or other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that the Loans are in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c)     Any Bank may at any time assign to one or more banks or other financial
institutions (each an “Assignee”) all, or a proportionate part of all, of its
rights and obligations under this Agreement and the Notes, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit G hereto executed by
such Assignee and such transferor Bank, with (and subject to) the subscribed
consent of the Borrowers and any Additional Borrower, the applicable Issuing
Bank and the Administrative Agent, which consent, in each case, shall not be
unreasonably withheld or delayed; provided that (i) the consent of any Borrower,
any Additional Borrower, the Administrative Agent and the applicable Issuing
Bank shall not be required if an Assignee is another Bank or an Affiliate of
such transferor Bank and such Assignee delivers any forms, confirmations and
certifications referenced in the last sentence of this Section 9.6(c) and
(ii) the consent of any Borrower and any Additional Borrower shall not be
required if an assignment is made during the existence of any Event of Default
under Section 6.1(a), 6.1(f) or 6.1(g); provided further that such assignment
may, but need not, include rights of the transferor Bank in respect of
outstanding Money Market Loans. Upon execution and delivery of such instrument
and payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee, such
Assignee shall be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank with a Commitment as set forth in such instrument of
assumption, and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent (but shall continue to be entitled to the
benefits of Sections 2.15, 8.3 and 9.3), and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Bank,





--------------------------------------------------------------------------------

81


the Administrative Agent and the applicable Borrower or applicable Additional
Borrower shall make appropriate arrangements so that, if required, a new Note is
issued to the Assignee. In connection with any such assignment, the transferor
Bank shall pay to the Administrative Agent an administrative fee for processing
such assignment in the amount of $2,500. The Assignee shall, prior to the first
date on which interest or fees are payable hereunder for its account, deliver to
the applicable Borrower or applicable Additional Borrower and the Administrative
Agent certification as to exemption from deduction or withholding of any taxes
in accordance with Section 2.15. In addition, the applicable Borrower or
applicable Additional Borrower is entitled to withhold consent to such
assignment if the Assignee is unable to deliver any forms or confirmations
required by Section 2.15(f), including, without limiting the generality of the
foregoing, two duly completed copies of IRS Form W-9, W-8BEN, W-8BEN-E, W-8ECI
or W-8IMY (or a successor form), as applicable, certifying that if payments
under this Agreement and the Notes were paid to such Assignee by a U.S.
Borrower, such Assignee would be entitled to receive payments under this
Agreement and the Notes without deduction or withholding of any United States
tax.
(d)     Assignments shall be subject to the following additional conditions:
(i) except in the case of an assignment to a Bank or an Affiliate of a Bank or
an assignment of the entire remaining amount of the assigning Bank’s Commitment
or Loans, the amount of the Commitment or Loans of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000, unless the applicable Borrower or
applicable Additional Borrower and the Administrative Agent otherwise consent
(such consent not to be unreasonably withheld or delayed); provided that no such
consent of the applicable Borrower or applicable Additional Borrower shall be
required if an Event of Default under Section 6.1(a), 6.1(f) or 6.1(g) has
occurred and is continuing and (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement.
(e)     Any Bank may at any time assign all or any portion of its rights under
this Agreement and its Loans and, if applicable, Note to a Federal Reserve Bank
(or similar governmental authority having jurisdiction over such Bank). No such
assignment shall release the transferor Bank from its obligations hereunder.
(f)     No Assignee of any Bank’s rights shall be entitled to receive any
greater payment under Section 2.15 or Section 8.3 than such Bank would have been
entitled to receive with respect to the rights transferred, unless such transfer
is made with the prior written consent of any Borrower and any Additional
Borrower or by reason of the provisions of Section 8.2 or 8.3 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist. No Participant shall be entitled to receive any greater
payment under Section 2.15, Section 8.3 or any other provision hereof than such
Bank would have been entitled to receive with respect to such participation sold
to such Participant, unless the sale of such participation to such Participant
is made with the prior written consent of the applicable Borrower and any
Additional Borrower.





--------------------------------------------------------------------------------

82


(g)     The Administrative Agent, on behalf of any Borrower and any Additional
Borrower, shall maintain at the Administrative Agent’s Domestic Lending Office a
copy of each Assignment and Assumption Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Banks and
the Commitment of, and principal amount of the Loan owing to, each Bank from
time to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and any Borrower, any Additional Borrowers, the Administrative
Agent and the Banks may (and, in the case of any Loan or other obligation
hereunder not evidenced by a Note, shall) treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement, notwithstanding any notice
to the contrary. Any assignment of any Loan or other obligation hereunder not
evidenced by a Note shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by the Borrowers or any Bank (with respect to any entry relating to
such Bank’s Loans) at any reasonable time and from time to time upon reasonable
prior notice.
SECTION 9.7.    Collateral. Each of the Banks represents to the Administrative
Agent and the other Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
SECTION 9.8.    Governing Law; Submission to Jurisdiction; Process Agent.
This Agreement and each Note shall be governed by and construed in accordance
with the laws of the State of New York. Each Loan Party hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof, for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby.
Each Loan Party irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
Each Loan Party hereby irrevocably designates, appoints and empowers
Ingersoll-Rand Company (the “Process Agent”), located at 1 Centennial Avenue,
Piscataway, New Jersey 08854, facsimile number: (866) 955-7062, in the case of
any such proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any proceeding arising out of or in
connection with this Agreement or any Note. Such service may be made (a) by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to the applicable Loan Party in care of the Process Agent at the
Process Agent’s above address, and each Loan Party hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf or (b) by the
mailing (by registered or certified mail, postage prepaid) of copies of such
process to the Process Agent or the applicable Loan Party at its address
specified





--------------------------------------------------------------------------------

83


in Section 9.1, and each Loan Party irrevocably consents to the service of any
and all process in any such proceeding.
SECTION 9.9.    Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 9.10.    Confidentiality. Each Agent and each Bank shall hold all
non-public information regarding IR Parent, any Borrower and their respective
Subsidiaries and their respective businesses identified as such by any Borrower
and obtained by such Agent or such Bank pursuant to the requirements hereof in
accordance with such Agent’s or such Bank’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
IR Parent and the Borrowers that, in any event, the Administrative Agent may
disclose such information to the Banks and each Agent and each Bank may make
(i) disclosures of such information to Affiliates of such Bank or Agent and to
their respective agents and advisors, it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential,
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to IR Parent or the Borrowers or any of their Subsidiaries and their
respective obligations (provided that such assignees, transferees, participants,
counterparties and advisors are advised of and agree to be bound by either the
provisions of this Section or other provisions at least as restrictive as this
Section), (iii) disclosures to any rating agency when required by it; provided
that, prior to any such disclosures, the relevant rating agency or agencies
shall undertake in writing to preserve the confidentiality of any confidential
information relating to IR Parent or the Borrowers received by it from any of
the Agents or any Bank, (iv) disclosures in connection with the exercise of any
remedies hereunder or under any Note, (v) disclosures to the CUSIP Bureau or to
similar organizations and (vi) disclosures required or requested by any
governmental agency or representative thereof or by the National Association of
Insurance Commissioners or other self-regulatory bodies or required by
applicable laws, rules or regulations or pursuant to legal or judicial process;
provided that, unless specifically prohibited by applicable law, rule,
regulation or court order, each Bank and each Agent shall make reasonable
efforts to notify the Borrowers of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition, routine disclosures to the National
Association of Insurance Commissioners or other self-regulatory bodies or other
routine examination of such Bank by such governmental agency) for disclosure of
any such non-public information prior to disclosure of such information. In
addition, each Agent and each Bank may disclose the existence of this Agreement
and the information about this Agreement to market data collectors, similar
service providers to the lending industry and similar service providers to the
Agents and the Banks in connection with the administration and management of
this Agreement and any Note.





--------------------------------------------------------------------------------

84


SECTION 9.11. No Fiduciary Duty. Each Agent, each Bank and their Affiliates
(collectively, solely for purposes of this paragraph, the “Banks”), may have
economic interests that conflict with those of the Loan Parties. Each Loan Party
agrees that neither the Loan Documents nor any transactions contemplated by the
Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Banks and the Loan
Parties, their stockholders or their Affiliates. Each Loan Party acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Banks, on the one hand, and the
Loan Parties, on the other, (ii) in connection with any transactions
contemplated by the Loan Documents and with the process leading to such
transaction, each of the Banks is acting solely as a principal and not the agent
or fiduciary of any Loan Party or its management, stockholders, creditors or any
other Person, (iii) no Bank has assumed an advisory or fiduciary responsibility
in favor of any Loan Party with respect to any transactions contemplated by the
Loan Documents or the process leading thereto (irrespective of whether any Bank
or any of its Affiliates has advised or is currently advising such Loan Party on
other matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (iv) each Loan Party has consulted
its own legal and financial advisors to the extent such Loan Party deemed
appropriate. Each Loan Party further acknowledges and agrees that it is
responsible for making its own independent judgments with respect to any
transactions contemplated by the Loan Documents and the process leading thereto.
Each Loan Party agrees that it will not claim that any Bank has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with any transactions contemplated by the Loan
Documents or the process leading thereto.
SECTION 9.12.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including the Borrowers and
each Additional Borrower) agrees, to the fullest extent that it may effectively
do so, that the rate of exchange used shall be determined as described in the
definition of Exchange Rate in Section 1.1 hereof and in accordance with normal
banking procedures in the relevant jurisdiction of the first currency and shall
be calculated at approximately 10:00 A.M. (New York City time) or as close to
such time as is reasonably practicable on the Euro-Currency Business Day
immediately preceding the day on which final judgment is given.
(b)     The obligations of each Loan Party in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Euro-Currency Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Loan Party agrees, as
applicable, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss. The obligations of each
Loan Party contained in this Section 9.12 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder. Furthermore, if
the amount of the





--------------------------------------------------------------------------------

85


Agreement Currency purchased as described above is more than the sum originally
due to the Applicable Creditor in the Agreement Currency, then such Applicable
Creditor shall remit such excess to the applicable Loan Party.
SECTION 9.13.    WAIVER OF JURY TRIAL. EACH LOAN PARTY, EACH AGENT AND EACH BANK
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
SECTION 9.14.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.15.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.16.    Guarantee Agreement. (a) In order to induce the Banks to extend
credit to the Borrowers and the Additional Borrowers hereunder, (i) in the case
of IR Lux and any Additional Borrower, the Lead Borrower hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
Obligations of IR Lux and such Additional Borrower, (i) in the case of the Lead
Borrower and any Additional Borrower, IR Lux hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
Obligations of the Lead Borrower and such Additional Borrower and (i) in the
case of each Borrower and any Additional Borrower, each Guarantor (other than
such Borrower or Additional Borrower, as the case may be) hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
Obligations of each Borrower and any Additional Borrowers. The Guarantors
further agree that the due and punctual payment of the Obligations of any
Borrower and Additional Borrower, as applicable, may be extended or renewed, in
whole or in part, without notice to or further assent from them, and that they
will remain bound upon their guarantees hereunder notwithstanding any such
extension or renewal of any Obligation. Notwithstanding the foregoing, the
guarantee provided by IR Parent pursuant to this Section 9.16 shall only apply
to the extent that the parties whose obligations are guaranteed hereunder are
subsidiaries of IR Parent. For the purposes of the foregoing sentence, the term
“subsidiary” shall have the meaning given to it in Section 155 of the Companies
Act 1963 (as amended) (Ireland).
(b)     The Guarantors waive presentment to, demand of payment from and protest
to any Borrower or any Additional Borrower, as applicable, of any of the
Obligations, and also waive notice of acceptance of their obligations and notice
of protest for nonpayment. The obligations of the Guarantors hereunder shall not
be affected by (i) the failure of any Bank to assert any claim or demand or to
enforce any right or remedy against any Borrower or any Additional Borrower, as
applicable, under the provisions of this Agreement, any Note, any Additional
Borrower Agreement or otherwise; (ii) any extension or renewal of any of the
Obligations; (iii) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, any Note, any
Additional Borrower Agreement or any





--------------------------------------------------------------------------------

86


other agreement; (iv) the failure or delay of any Bank to exercise any right or
remedy against any other guarantor of the Obligations; (v) the failure of any
Bank to assert any claim or demand or to enforce any remedy under this
Agreement, any Note or any other agreement or instrument; (vi) any default,
failure or delay, willful or otherwise, in the performance of the Obligations;
or (vii) any other act, omission or delay to do any other act which may or might
otherwise operate as a discharge of any Guarantor as a matter of law or equity
or which would impair or eliminate any right of any Guarantor to subrogation.
(c)     The Guarantors further agree that their guarantees hereunder constitute
promises of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waive any
right to require that any resort be had by any Bank to any balance of any
deposit account or credit on the books of any Bank in favor of any Borrower, any
Additional Borrower or other Subsidiary or any other Person.
(d)     The obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations, any impossibility in the performance of the Obligations or
otherwise.
(e)     The Guarantors further agree that their respective obligations hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Bank upon the bankruptcy or reorganization of any
Borrower or any Additional Borrower or otherwise.
(f)     In furtherance of the foregoing and not in limitation of any other right
which any Bank may have at law or in equity against any Guarantor by virtue
hereof, upon the failure of a Borrower or any Additional Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the relevant Guarantor
hereby promises to and shall, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Banks in cash an amount equal to the unpaid
principal amount of such Obligation. The Guarantors further agree that if
payment in respect of any Obligation shall be due in currency other than Dollars
and/or at a place of payment other than New York and if, by reason of any legal
prohibition, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Obligation in such currency or at
such place of payment shall be impossible or, in the reasonable judgment of any
Bank, not consistent with the protection of its rights, then, at the election of
such Bank and in reasonable consultation with the applicable Guarantor, such
Guarantor shall make payments of such Obligation in Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify such Bank against any losses or expenses (including losses
or expenses resulting from fluctuations in exchange rates) that it shall sustain
as a result of such alternative payment.
(g)     Upon payment by a Guarantor of any Obligation of any Borrower or any
Additional Borrower, each Bank shall, in a reasonable manner, assign to such
Guarantor the





--------------------------------------------------------------------------------

87


amount of such Obligation owed to such Bank and so paid, such assignment to be
pro tanto to the extent to which the Obligation in question was discharged by
such Guarantor, or make such disposition thereof as such Guarantor shall direct
(all without recourse to any Bank and without any representation or warranty by
any Bank). Upon payment by a Guarantor of any sums owed by a Borrower or an
Additional Borrower as provided above, all rights of such Guarantor against such
Borrower or such Additional Borrower arising as a result thereof by way of right
of subrogation, through the assignment described herein or otherwise shall in
all respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all the Obligations owed by such Borrower or
such Additional Borrower to the Bank (it being understood that, after the
discharge of all the Obligations due and payable from such Borrower or such
Additional Borrower, such rights may be exercised by such Guarantor
notwithstanding that such Borrower or such Additional Borrower may remain
contingently liable for indemnity or other Obligations).
(h)     The Banks agree that each Guarantor under this Agreement shall be
automatically released from its obligations under this Section (i) upon
termination of the Commitments and payment in full in cash of all Obligations,
(ii) if the Lead Borrower requests the release of such Guarantor and such
release is approved, authorized or ratified in writing (A) by each Bank, in the
case of IR Parent, and (B) by the Required Banks, in the case of any Guarantor
other than IR Parent; provided that, if, at the time such request for the
release of any Guarantor (other than IR Parent) is made, such Guarantor is a
guarantor under any Public Debt, such release of such Guarantor must be
approved, authorized or ratified in writing by each Bank or (iii) if the Lead
Borrower requests the release of such Guarantor (A) because such Guarantor
ceases to be required to guarantee the Obligations pursuant to the definition of
“Guarantors” in Section 1.1 or (B) in connection with a transaction permitted by
Section 5.3 pursuant to which such Guarantor is not the surviving entity;
provided that the surviving entity assumes such Guarantor’s guarantee hereunder.
(i)     In each case as specified in this Section, the Administrative Agent
shall promptly (and each Bank irrevocably authorizes the Administrative Agent
to), at the Borrowers’ expense, execute and deliver to any Borrower and the
relevant Guarantor such documents as any Borrower may reasonably request to
evidence the release of such Guarantor from its obligations under this Section.
(j)     Any Person that is required to become a Guarantor pursuant to the
definition of “Guarantors” in Section 1.1 or pursuant to the definition of the
term “IR Parent” in Section 1.1 shall execute and deliver a copy of this
Agreement (or a supplement hereto in form and substance satisfactory to the
Administrative Agent) and thereupon such Person shall become a Guarantor
hereunder with the same force and effect as if such Person had executed this
Agreement as a Guarantor on the Effective Date. The execution and delivery of
any such instrument shall not require the consent of any other Loan Party or
Bank party hereto. The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.
SECTION 9.17.    USA PATRIOT Act Notice. Each Bank hereby notifies each Loan
Party that, pursuant to the requirements of bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the USA





--------------------------------------------------------------------------------

88


PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001), the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the names and addresses
of each Loan Party and other information that will allow such Bank to identify
each Loan Party in accordance with the Patriot Act.
SECTION 9.18.    Survival. The provisions of Sections 2.13, 2.15, 2.21(b), 8.3
and 9.3 and Article VII (other than Section 7.9) shall survive and remain in
full force and effect regardless of the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments, the termination of
this Agreement or any provision hereof or whether extensions of credit are made
hereunder.
SECTION 9.19.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties to any
such Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper and duly authorized officers as of the day and year first above
written.


INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, as a Borrower and as a Guarantor
By: /s/ Francesco C. Incalza
Name: Francesco C. Incalza
Title: Treasurer
INGERSOLL-RAND LUXEMBOURG FINANCE S.A., as a Borrower and as a Guarantor
By: /s/ Pascal Campaignolle
Name: Pascal Campaignolle
Title: Class A Director
INGERSOLL-RAND PLC, as a Guarantor
By: /s/ Francesco C. Incalza
Name: Francesco C. Incalza
Title: Treasurer
INGERSOLL-RAND COMPANY, as a Guarantor
By: /s/ Francesco C. Incalza
Name: Francesco C. Incalza
Title: Treasurer
INGERSOLL-RAND LUX INTERNATIONAL HOLDING COMPANY S.À R.L., as a Guarantor
By: /s/ Pascal Campaignolle
Name: Pascal Campaignolle
Title: Class A Manager


[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





INGERSOLL-RAND IRISH HOLDINGS UNLIMITED COMPANY, as a Guarantor
By: /s/ Francesco C. Incalza
Name: Francesco C. Incalza
Title: Treasurer


[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as an Issuing Bank and as a Bank
By: /s/ Christina Caviness
Name: Christina Caviness
Title: Vice President


[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





CITIBANK, N.A.,
as Syndication Agent, as an Issuing Bank and as a Bank
By: /s/ Susan Olsen
Name: Susan Olsen
Title: Vice President




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------


BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.








Bank of America, N.A.,
as Documentation Agent and as a Bank


                     
By: /s/ Jason Yakabu
Name: Jason Yakabu
Title: Associate




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.






BNP PARIBAS,
as Documentation Agent and as a Bank


                     
By: /s/ Richard Pace
Name: Richard Pace
Title: Managing Director


By: /s/ Pamela J. Fitton
Name: Pamela J. Fitton
Title: Managing Director




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.






DEUTSCHE BANK AG NEW YORK BRANCH,
as Documentation Agent and as a Bank


                     
By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Director




By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.








GOLDMAN SACHS BANK USA,
as Documentation Agent and as a Bank


                     
By: /s/ Ryan Durkin
Name: Ryan Durkin
Title: Authorized Signatory






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.






Mizuho Bank, Ltd.,
as Documentation Agent and as a Bank


                     
By: /s/ Tracy Rahn
Name: Tracy Rahn
Title: Director


[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.




                    




MUFG BANK LTD.,
as Documentation Agent and as a Bank


                     
By: /s/ Liwei Liu
Name: Liwei Liu
Title: Vice President






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.






        
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank


                     
By: /s/ Vipul Dhadda
Name: Vipul Dhadda
Title: Authorized Signatory




By: /s/ Stefan Hummel
Name: Stefan Hummel
Title: Authorized Signatory




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.








TD Bank, N.A.,
as a Bank


                     
By: /s/ M. Bernadette Collins
Name: M. Bernadette Collins
Title: Senior Vice President






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.








SUMITOMO MITSUI BANKING CORPORATION,
as a Bank


                     
By: /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.








U.S. Bank National Association,
as a Bank


                     
By: /s/ Paul F. Johnson
Name: Paul F. Johnson
Title: Vice President






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.










Wells Fargo Bank, N.A.,
as a Bank


                     
By: /s/ Kara Treiber
Name: Kara Treiber
Title: Director






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.








Standard Chartered Bank,
as a Bank


                     
By: /s/ Daniel Mattern
Name: Daniel Mattern
Title: Associate Director Standard Chartered Bank




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.






THE BANK OF NOVA SCOTIA,
as a Bank


                     
By: /s/ Michael Grad
Name: Michael Grad
Title: Director






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK SIGNATURE PAGE TO THE
CREDIT AGREEMENT OF
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED AND
INGERSOLL-RAND LUXEMBOURG FINANCE S.A.






                    
The Bank of New York Mellon,
as a Bank


                     
By: /s/ Daniel Koller
Name: Daniel Koller
Title: Vice President








[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





SCHEDULE I


COMMITMENTS


Lender
Commitment
JPMorgan Chase Bank, N.A.
$110,000,000
Citibank, N.A.
$110,000,000
Bank of America, N.A.
$75,000,000
BNP Paribas
$75,000,000
Deutsche Bank AG New York Branch
$75,000,000
Goldman Sachs Bank USA
$75,000,000
Mizuho Bank, Ltd.
$75,000,000
MUFG Bank, Ltd.
$75,000,000
Credit Suisse AG, Cayman Islands Branch
$60,000,000
TD Bank, N.A.
$58,000,000
Sumitomo Mitsui Banking Corporation
$40,000,000
U.S. Bank National Association
$40,000,000
Wells Fargo Bank, National Association
$38,000,000
Standard Chartered Bank
$37,500,000
The Bank of Nova Scotia
$32,500,000
The Bank of New York Mellon
$24,000,000
TOTAL:
$1,000,000,000







--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF] NOTE


New York, New York
For value received, [ , a company organized under
the laws of [Delaware]] [ , a [Luxembourg public limited company
(société anonyme)]] (the “Borrower”), promises to pay to (the
“Bank”), for the account of its Applicable Lending Office, the unpaid principal
amount of each
Loan made by the Bank to the Borrower pursuant to the Credit Agreement referred
to below on
the Termination Date. The Borrower promises to pay interest on the unpaid
principal amount of
each such Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All
such payments of principal and interest shall be made in accordance with the
terms of the Credit
Agreement.


All Loans made by the Bank, the respective types and maturities thereof and all
repayments of the principal thereof shall be recorded by the Bank and, if the
Bank so elects in
connection with any transfer or enforcement hereof, appropriate notations to
evidence the
foregoing information with respect to each such Loan then outstanding may be
endorsed by the
Bank on the schedule attached hereto, or on a continuation of such schedule
attached to and
made a part hereof; provided that the failure of the Bank to make any such
recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit
Agreement.


This note is one of the Notes referred to in the $1,000,000,000 Credit Agreement
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”)
dated as of April 17, 2018, among Ingersoll-Rand Global Holding Company Limited
and
Ingersoll-Rand Luxembourg Finance S.A., as Borrowers, and Ingersoll-Rand plc and
the other
Guarantors listed on the signature pages thereto, the Banks listed on the
signature pages thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms used, but not
otherwise
defined, herein have the meanings assigned to them in the Credit Agreement.
Reference is made
to the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the
maturity hereof.


(rest of page intentionally left blank)




--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.








________________________,




By: ______________________
Name:
Title:    














--------------------------------------------------------------------------------




NOTE
(CONTINUED)


LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount of Loan
Type of Loan
Amount of Principal Repaid
Maturity Date
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT B


[Form of] Money Market Quote Request
[Date]
To:     JPMorgan Chase Bank, N.A.,
as Administrative Agent
From:    [Ingersoll-Rand Global Holding Company Limited][Ingersoll-Rand
Luxembourg     Finance S.A.]


Re:
$1,000,000,000 Credit Agreement (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of April 17, 2018, among
Ingersoll-Rand Global Holding Company Limited and Ingersoll-Rand Luxembourg
Finance S.A., Ingersoll-Rand plc and the other Guarantors listed on the
signature pages thereof, the Banks listed on the signature pages thereof and
JPMorgan Chase Bank, N.A., as Administrative Agent.

We hereby give notice pursuant to Section 2.3 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):
Date of Borrowing: _______________
Principal AmountAmount must be $10,000,000 or a larger multiple of $1,000,000
(or the Foreign Currency Equivalent thereof).
Applicable Currency
Interest PeriodNot less than 7 days (LIBOR Auction), subject to the provisions
of the definition of Interest Period.
$
 
 
 
 
 
 
 
 



Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the Adjusted London Interbank Offered Rate.]
Terms used, but not defined, herein have the meanings assigned to them in the
Credit Agreement.
[Signature Pages Follow]




______________________________________
1 Amount must be $10,000,000 or a larger multiple of $1,000,000 (or the Foreign
Currency Equivalent thereof).
2 Not less than 7 days (LIBOR Auction), subject to the provisions of the
definition of Interest Period.




--------------------------------------------------------------------------------






[INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED
By:     
Name:
Title:]


[INGERSOLL-RAND LUXEMBOURG FINANCE S.A.
By:     
Name:
Title:]






--------------------------------------------------------------------------------




EXHIBIT C


[Form of] INVITATION FOR Money Market Quotes
To:     [BANK]
Re:    Invitation for Money Market Quotes to [Ingersoll-Rand Global Holding
Company Limited][Ingersoll-Rand Luxembourg Finance S.A.] (the “Borrower”)


Pursuant to Section 2.3 of the $1,000,000,000 Credit Agreement (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of April 17, 2018, among [Ingersoll-Rand Global Holding Company
Limited] and [Ingersoll-Rand Luxembourg Finance S.A.], Ingersoll-Rand plc and
the other Guarantors listed on the signature pages thereto, the Banks listed on
the signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, we are pleased on behalf of the Borrower to invite you to submit Money
Market Quotes to the Borrower for the following proposed Money Market
Borrowing(s):
Date of Borrowing: _______________
Principal AmountAmount must be $10,000,000 or a larger multiple of $1,000,000
(or the Foreign Currency Equivalent thereof).
Applicable Currency
Interest PeriodNot less than 7 days (LIBOR Auction), subject to the provisions
of the definition of Interest Period.
$
 
 
 
 
 
 
 
 



Such Money Market Quotes should offer a Money Market [Margin][Absolute Rate].
[The applicable base rate is the London Interbank Offered Rate.]
Terms used, but not defined, herein have the meanings assigned to them in the
Credit Agreement.
Please respond to this invitation by no later than 9:30 AM ([New York
City][London] time) on [DATE].
JPMorgan Chase Bank, N.A.,
as Administrative Agent
By:     
Name:
Authorized Officer


_______________________________
3 Amount must be $10,000,000 or a larger multiple of $1,000,000 (or the Foreign
Currency Equivalent thereof).
4 Not less than 7 days (LIBOR Auction), subject to the provisions of the
definition of Interest Period.




--------------------------------------------------------------------------------




EXHIBIT D


[Form of] Money Market Quote
To:     JPMorgan Chase Bank, N.A., as Administrative Agent
Re:
Money Market Quote to [Ingersoll-Rand Global Holding Company
Limited][Ingersoll-Rand Luxembourg Finance S.A.] (the “Borrower”)

In response to your invitation on behalf of the Borrower dated _________ __,
20__ (the “Invitation”), we hereby make the following Money Market Quote on the
following terms:
1. Quoting Bank: _________________________
2. Person to contact at Quoting Bank: _________________________
3. Date of Borrowing: _________________________    As specified in the related
Invitation.
4. We hereby offer to make [a] Money Market Loan(s) in the following principal
amount(s), in the following currency(ies), for the following Interest Period(s)
and at the following rate(s):
Principal Amount2
Applicable Currency
Interest Period3
[Money Market Margin]4
Absolute Rate5
 
 
 
 
 
 
 
 
 
 

[Provided that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed $_________.]2 
We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the $1,000,000,000 Credit
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated


__________________________
1 As specified in the related Invitation.
2 The principal amount bid for each Interest Period may not exceed the principal
amount requested in the related Invitation. Specify an aggregate limitation if
the sum of the individual offers exceeds the amount the Bank is willing to lend.
Bids must be made for $10,000,000 or a larger multiple of $1,000,000 (or the
Foreign Currency Equivalent thereof).
3 Not less than 7 days (LIBOR Auction), as specified in the related Invitation.
No more than 5 bids are permitted for each Interest Period.
4 Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000th of 1%)
and specify whether “PLUS” or “MINUS”.
5 Specify rate of interest per annum (to the nearest 1/10,000th of 1%).




--------------------------------------------------------------------------------




as of April 17, 2018, among Ingersoll-Rand plc, [Ingersoll-Rand Global Holding
Company Limited] and [Ingersoll-Rand Luxembourg Finance S.A.], the other
Guarantors listed on the signature pages thereto, the Banks listed on the
signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative Agent,
irrevocably obligate(s) us to make [a] Money Market Loan(s) for which any
Offer(s) [is][are] accepted, in whole or in part. Terms used, but not defined,
herein have the meanings assigned to them in the Credit Agreement.
Very truly yours,
[BANK]
By: _____________________________    
Name:
Authorized Officer




Dated: _________________________








--------------------------------------------------------------------------------




EXHIBIT E


[RESERVED]






--------------------------------------------------------------------------------




EXHIBIT F


[RESERVED]






--------------------------------------------------------------------------------




EXHIBIT G


[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT
ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of ______ __, 20__, among
[ASSIGNOR] (the “Assignor”), [ASSIGNEE] (the “Assignee”), [BORROWERS] (the
“Borrowers”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).
W I T N E S S E T H
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the $1,000,000,000 Credit Agreement dated as of April 17, 2018, among
Ingersoll-Rand Global Holding Company Limited [(“IR Global”)] and Ingersoll-Rand
Luxembourg Finance S.A. [(“IR Lux”)], as Borrowers, Ingersoll-Rand plc and the
other Guarantors listed on the signature pages thereto, the Banks listed on the
signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans to the Borrowers in an aggregate principal amount at any time
outstanding not to exceed $__________;
WHEREAS, [Base Rate] [Euro-Currency] Loans made to [the Borrower] by the
Assignor under the Credit Agreement in the aggregate principal amount of
$__________ are outstanding at the date hereof; and
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding [Base Rate]
[Euro-Currency] Loans, and the Assignee proposes to accept assignment of such
rights and assume the corresponding obligations from the Assignor on such terms.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms used but not otherwise defined
herein shall have the respective meanings set forth in the Credit Agreement.
SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit
Agreement to the extent of the Assigned Amount, including the purchase from the
Assignor of the corresponding portion of the principal amount of the [Base Rate]
[Euro-Currency] Loans made by the Assignor outstanding at the date hereof. Upon
the execution and delivery hereof by the Assignor, the Assignee, the Borrowers
and the Administrative Agent and the payment of the amounts specified in
Section 3 required to be paid on the date hereof (a) the Assignee shall, as of
the date hereof, succeed to the rights and be obligated to perform the
obligations of a Bank under the Credit Agreement with a




--------------------------------------------------------------------------------






EXHIBIT G


Commitment in an amount equal to the Assigned Amount and (b) the Commitment of
the Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor released from its obligations under the Credit Agreement to the extent
such obligations have been assumed by the Assignee. The assignment provided for
herein shall be without recourse to the Assignor.
SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal or other immediately available funds the amount heretofore agreed
between them. It is understood that facility fees in respect of the Assigned
Amount accrued to the date hereof are for the account of the Assignor and such
fees accruing from and including the date hereof are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
SECTION 4. Consent of the Borrowers and the Administrative Agent. This Agreement
is conditioned upon the consent of the Borrowers and the Administrative Agent,
if such consent is required pursuant to Section 9.6(c) of the Credit Agreement.
The execution of this Agreement by the Borrowers and the Administrative Agent is
evidence of this consent. If requested to do so by the Assignee, [the Borrower]
agrees, pursuant to Section 9.6(c) of the Credit Agreement, to execute and
deliver a Note payable to the Assignee to evidence the assignment and assumption
provided for herein. In the event that the assignment and assumption provided
for herein is not evidenced by a Note, such assignment and assumption shall be
effective only upon appropriate entries with respect thereto being made in the
Register maintained by the Administrative Agent in accordance with
Section 9.6(g) of the Credit Agreement.
SECTION 5. Non-Reliance on Assignor. The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of [the Borrower], or the
validity and enforceability of the obligations of [the Borrower] in respect of
the Credit Agreement or any Note. The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of [the Borrower].
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument. Delivery of an executed signature page of this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.


[ASSIGNOR], as the Assignor
By:     ________________________
Name:
Title:


[ASSIGNEE], as the Assignee
By:     ________________________
Name:
Title:




INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, as a Borrower
By:     ________________________
Name:
Title:




INGERSOLL-RAND LUXEMBOURG FINANCE S.A., as a Borrower
By:     ________________________
Name:
Title:




JPMORGAN CHASE BANK, N.A., as Administrative Agent and as an Issuing Bank
By:     __________________________
Name:
Title:








--------------------------------------------------------------------------------




EXHIBIT H
[FORM OF] ADDITIONAL BORROWER AGREEMENT
AGREEMENT dated as of _________, 20__, made by [ADDITIONAL BORROWER] (the “New
Additional Borrower”), INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, a Delaware
corporation, and Ingersoll-Rand Luxembourg Finance S.A., a Luxembourg public
company limited by shares (société anonyme), with a registered office at 1,
Avenue du Bois, L-1251 Luxembourg, and registered with the Luxembourg Trade and
Companies Register under number B189791 (together, the “Borrowers”), and
INGERSOLL-RAND PLC, an Irish company, and the other guarantors party hereto
(collectively, the “Guarantors”) in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the Banks from time to time parties to the Credit
Agreement referred to below.
W I T N E S S E T H:
WHEREAS, this Additional Borrower Agreement (the “Agreement”) relates to the
$1,000,000,000 Credit Agreement (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) dated as of April 17, 2018, among the
Borrowers, Ingersoll-Rand plc and the other Guarantors listed on the signature
pages thereto, the Banks listed on the signature pages thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent; and
WHEREAS, IR Parent, the Borrowers and the New Additional Borrower desire that
the New Additional Borrower become an Additional Borrower under the Credit
Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
SECTION 2. New Additional Borrower. Upon the effectiveness of this Agreement and
the satisfaction of the requirements of the Credit Agreement, the New Additional
Borrower, as provided in Section 2.16 of the Credit Agreement, hereby becomes
party to the Credit Agreement as an Additional Borrower.
SECTION 3. Agreements. (a)  The Guarantors hereby agree that the guarantees of
the Guarantors contained in the Credit Agreement shall apply to the obligations
of the New Additional Borrower.
(b)  The New Additional Borrower hereby agrees to be bound by all provisions of
the Credit Agreement.
SECTION 4. Representations and Warranties. Each Borrower represents (i) that the
New Additional Borrower is organized under the laws of
[                        ], (ii) that the name, registered address, telephone
number, facsimile number and email address of the person to which any notices
should be sent and the Federal employer identifying number, if any, appearing on
Annex 1 attached hereto are true and correct as of the date hereof and
(iii) that the




--------------------------------------------------------------------------------




representations and warranties of each Borrower in the Credit Agreement are true
and correct in all material respects on and as of the date hereof after giving
effect to this Agreement (it being understood that the representations and
warranties in Sections 4.4 (Financial Information; No Material Adverse Change)
and 4.5 (Litigation) shall be deemed for purposes of this Agreement to refer to
the financial statements most recently delivered under Section 5.1(a) or (b)
(Information) and to the date thereof at all times after the first such delivery
thereunder rather than to the dates and financial statements specified in
Sections 4.4 and 4.5).
SECTION 5. Effectiveness. This Agreement shall become effective as of the date
when the Administrative Agent shall have received:
(a)  Counterparts hereof duly executed by the Guarantors, each Borrower, the New
Additional Borrower and the Administrative Agent;
(b)  All documents the Administrative Agent may reasonably request relating to
the existence of the New Additional Borrower, the organizational authority for
and the validity of this Agreement and the Credit Agreement, and any other
matters relevant hereto, all in form and substance reasonably satisfactory to
the Administrative Agent;
(c)  A favorable written opinion of counsel for the New Additional Borrower,
addressed to the Administrative Agent and the Banks, in form and substance
reasonably satisfactory to the Administrative Agent;
(d) For each Bank, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and
(e)  If the New Additional Borrower is organized under a jurisdiction other than
the United States of America, evidence in form and substance reasonably
satisfactory to the Administrative Agent that the New Additional Borrower has
appointed an agent for service of process in New York City. To include
provisions regarding appointment for service of process as appropriate.
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
SECTION 7. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.






________________________
10 To include provisions regarding appointment for service of process as
appropriate.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.
Ingersoll-Rand Global Holding Company Limited, as a Borrower and a Guarantor




By:     __________________________________
Name:
Title:


INGERSOLL-RAND LUXEMBOURG FINANCE S.A., as a Borrower and a Guarantor
By:     __________________________________
Name:
Title:


INGERSOLL-RAND PLC, as a Guarantor
By:     __________________________________
Name:
Title:


INGERSOLL-RAND COMPANY, as a Guarantor
By:     __________________________________
Name:
Title:


Ingersoll-Rand Lux International Holding Company S.à r.l., as a Guarantor
By:     __________________________________
Name:
Title:




--------------------------------------------------------------------------------




INGERSOLL-RAND IRISH HOLDINGS UNLIMITED COMPANY, as a Guarantor
By:     __________________________________
Name:
Title:












--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as an Issuing Bank and as a Bank,


By:     __________________________________
Name:
Title:






--------------------------------------------------------------------------------




Annex 1 to
EXHIBIT H


Name of New Additional Borrower:
Registered Address:
Telephone Number:
Facsimile Number:
Email Address:
Person to which notices should be sent:
[Federal employer identification number:]








--------------------------------------------------------------------------------




EXHIBIT I


[RESERVED]




--------------------------------------------------------------------------------




EXHIBIT J




[FORM OF] TERMINATION DATE EXTENSION REQUEST




[Insert Date]
JPMorgan Chase Bank, N.A.,
as Administrative Agent
383 Madison Avenue
New York, New York 10179
Attention: [•]
Fax: [•]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of April 17, 2018, among
Ingersoll-Rand Global Holding Company Limited and Ingersoll-Rand Luxembourg
Finance S.A., as Borrowers, Ingersoll-Rand plc and the other Guarantors listed
on the signature pages thereto, the Banks listed on the signature pages thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.


In accordance with Section 2.22 of the Credit Agreement, the undersigned hereby
request an extension of the Termination Date from [•] to [•].


[Signature Pages Follow]




--------------------------------------------------------------------------------




Very truly yours,
INGERSOLL-RAND GLOBAL HOLDING COMPANY LIMITED, as a Borrower
By:     
Name:
Title:




INGERSOLL-RAND LUXEMBOURG FINANCE S.A., as a Borrower
By:     
Name:
Title:








--------------------------------------------------------------------------------




EXHIBIT K-1




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of April 17, 2018, among
Ingersoll-Rand Global Holding Company Limited (“IR Global”) and Ingersoll-Rand
Luxembourg Finance S.A., as Borrowers, Ingersoll-Rand plc and the other
Guarantors listed on the signature pages thereto, the Banks listed on the
signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of [IR Global] within the meaning of Section 881(c)(3)(B) of
the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to [IR Global] as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrower[s]
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the U.S. Borrower[s] and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the U.S.
Borrower[s] and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF BANK]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT K-2




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of April 17, 2018, among
Ingersoll-Rand Global Holding Company Limited (“IR Global”) and Ingersoll-Rand
Luxembourg Finance S.A., as Borrowers, Ingersoll-Rand plc and the other
Guarantors listed on the signature pages thereto, the Banks listed on the
signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of [IR Global] within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to [IR Global] as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank in writing, and (2) the undersigned shall have at all times
furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT K-3




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement dated as of April 17, 2018, among
Ingersoll-Rand Global Holding Company Limited (“IR Global”) and Ingersoll-Rand
Luxembourg Finance S.A., as Borrowers, Ingersoll-Rand plc and the other
Guarantors listed on the signature pages thereto, the Banks listed on the
signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of [IR Global] within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to [IR Global] as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]




--------------------------------------------------------------------------------




EXHIBIT K-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to the Credit Agreement dated as of April 17, 2018, among
Ingersoll-Rand Global Holding Company Limited (“IR Global”) and Ingersoll-Rand
Luxembourg Finance S.A., as Borrowers, Ingersoll-Rand plc and the other
Guarantors listed on the signature pages thereto, the Banks listed on the
signature pages thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of [IR Global] within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to [IR Global] as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrower[s]
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the U.S. Borrower[s] and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the U.S. Borrower[s] and
the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]
By:
 
Name:
 
Title:



Date: ________ __, 20[ ]








--------------------------------------------------------------------------------








